Exhibit 10.1

Execution Copy

CUSIP NO. 29378PAC1

364-DAY REVOLVING CREDIT AGREEMENT

dated as of

June 19, 2013

among

ENTERPRISE PRODUCTS OPERATING LLC

as Borrower

The Lenders Party Hereto

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

CITIBANK, N.A., DNB BANK ASA, NEW YORK BRANCH,

JPMORGAN CHASE BANK, N.A., MIZUHO CORPORATE BANK, LTD. and

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Syndication Agents

THE BANK OF NOVA SCOTIA, SUNTRUST BANK,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., UBS SECURITIES LLC and

ROYAL BANK OF CANADA,

as Co-Documentation Agents

 

 

WELLS FARGO SECURITIES, LLC,

CITIGROUP GLOBAL MARKETS INC.

DNB MARKETS, INC., J.P. MORGAN SECURITIES LLC,

MIZUHO CORPORATE BANK, LTD., RBS SECURITIES INC., SCOTIA CAPITAL,

SUNTRUST ROBINSON HUMPHREY, INC.

and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Joint Book Runners

$1,000,000,000 364-Day Revolving Credit Facility



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1   

SECTION 1.01.

  

Defined Terms

     1   

SECTION 1.02.

  

Classification of Loans and Borrowings

     20   

SECTION 1.03.

  

Terms Generally

     20   

SECTION 1.04.

  

Accounting Terms; GAAP

     20   

ARTICLE II The Credits

     21   

SECTION 2.01.

  

Commitments

     21   

SECTION 2.02.

  

Loans and Borrowings

     22   

SECTION 2.03.

  

Requests for Revolving Borrowings

     22   

SECTION 2.04.

  

Reserved

     23   

SECTION 2.05.

  

Swingline Loans

     23   

SECTION 2.06.

  

Reserved

     24   

SECTION 2.07.

  

Funding of Borrowings

     24   

SECTION 2.08.

  

Interest Elections

     25   

SECTION 2.09.

  

Termination and Reduction of Commitments

     26   

SECTION 2.10.

  

Repayment of Loans; Evidence of Debt

     27   

SECTION 2.11.

  

Prepayment of Loans

     27   

SECTION 2.12.

  

Fees

     28   

SECTION 2.13.

  

Interest

     29   

SECTION 2.14.

  

Alternate Rate of Interest

     30   

SECTION 2.15.

  

Illegality; Increased Costs

     30   

SECTION 2.16.

  

Break Funding Payments

     32   

SECTION 2.17.

  

Taxes

     32   

SECTION 2.18.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     34   

SECTION 2.19.

  

Mitigation Obligations; Replacement of Lenders

     35   

SECTION 2.20.

  

Separateness

     36   

SECTION 2.21.

  

Defaulting Lenders

     37   

ARTICLE III Representations and Warranties

     38   

SECTION 3.01.

  

Organization; Powers

     38   

SECTION 3.02.

  

Authorization; Enforceability

     39   

SECTION 3.03.

  

Governmental Approvals; No Conflicts

     39   

SECTION 3.04.

  

Financial Condition

     39   

SECTION 3.05.

  

Litigation and Environmental Matters

     39   

SECTION 3.06.

  

Compliance with Laws

     40   

SECTION 3.07.

  

Investment Company Status

     40   

SECTION 3.08.

  

Taxes

     40   

SECTION 3.09.

  

ERISA

     40   

SECTION 3.10.

  

Disclosure

     40   

SECTION 3.11.

  

Subsidiaries

     40   

SECTION 3.12.

  

Margin Securities

     41   

ARTICLE IV Conditions

     41   

SECTION 4.01.

  

Effective Date

     41   

SECTION 4.02.

  

Each Credit Event

     42   

 

i



--------------------------------------------------------------------------------

ARTICLE V Affirmative Covenants

     43   

SECTION 5.01.

  

Financial Statements and Other Information

     43   

SECTION 5.02.

  

Notices of Material Events

     44   

SECTION 5.03.

  

Existence; Conduct of Business

     44   

SECTION 5.04.

  

Maintenance of Properties; Insurance

     44   

SECTION 5.05.

  

Books and Records; Inspection Rights

     44   

SECTION 5.06.

  

Compliance with Laws

     45   

SECTION 5.07.

  

Use of Proceeds

     45   

SECTION 5.08.

  

Environmental Matters

     45   

SECTION 5.09.

  

ERISA Information

     45   

SECTION 5.10.

  

Taxes

     46   

ARTICLE VI Negative Covenants

     46   

SECTION 6.01.

  

Reserved

     46   

SECTION 6.02.

  

Liens

     46   

SECTION 6.03.

  

Fundamental Changes

     47   

SECTION 6.04.

  

Investment Restriction

     47   

SECTION 6.05.

  

Restricted Payments

     47   

SECTION 6.06.

  

Restrictive Agreements

     48   

SECTION 6.07.

  

Financial Condition Covenants

     48   

ARTICLE VII Events of Default

     50   

ARTICLE VIII The Administrative Agent

     52   

ARTICLE IX Miscellaneous

     55   

SECTION 9.01.

  

Notices

     55   

SECTION 9.02.

  

Waivers; Amendments

     56   

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

     57   

SECTION 9.04.

  

Successors and Assigns

     58   

SECTION 9.05.

  

Survival

     61   

SECTION 9.06.

  

Counterparts; Integration; Effectiveness

     61   

SECTION 9.07.

  

Severability

     62   

SECTION 9.08.

  

Right of Setoff

     62   

SECTION 9.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

     62   

SECTION 9.10.

  

Waiver of Jury Trial

     63   

SECTION 9.11.

  

Headings

     63   

SECTION 9.12.

  

Confidentiality

     63   

SECTION 9.13.

  

Interest Rate Limitation

     64   

SECTION 9.14.

  

Liability of Manager

     64   

SECTION 9.15.

  

USA Patriot Act Notice

     64   

SECTION 9.16.

  

No Advisory or Fiduciary Responsibility

     64   

 

ii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01 — Commitments Schedule 3.05 — Disclosed Matters Schedule 3.11 —
Subsidiaries Schedule 6.06 — Existing Restrictions

EXHIBITS:

 

Exhibit A — Form of Assignment and Acceptance Exhibit B — Form of Borrowing
Request Exhibit C — Form of Interest Election Request Exhibit D-1 — Form of
Opinion of Christopher S. Wade, in-house counsel for Borrower and EPD Exhibit
D-2 — Form of Opinion of Locke Lord Bissell & Liddell LLP, Borrower’s and EPD’s
Counsel Exhibit E — Form of Compliance Certificate Exhibit F-1 — Form of
Revolving Loan Note Exhibit F-2 — Form of Swingline Loan Note

 

iii



--------------------------------------------------------------------------------

364-DAY REVOLVING CREDIT AGREEMENT dated as of June 19, 2013, among ENTERPRISE
PRODUCTS OPERATING LLC, a Texas limited liability company; the LENDERS party
hereto; WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and
Swingline Lender; CITIBANK, N.A., DNB BANK ASA, NEW YORK BRANCH, JPMORGAN CHASE
BANK, N.A., MIZUHO CORPORATE BANK, LTD. and THE ROYAL BANK OF SCOTLAND PLC, as
Co-Syndication Agents; and THE BANK OF NOVA SCOTIA, SUNTRUST BANK, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., UBS SECURITIES LLC and ROYAL BANK OF CANADA, as
Co-Documentation Agents.

W I T N E S S E T H

In consideration of the mutual covenants and agreements contained herein and in
consideration of the Loans which may hereafter be made by Lenders to Borrower
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or
Loans, in the case of a Borrowing, which bear interest at a rate determined by
reference to the Alternate Base Rate.

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this 364-Day Revolving Credit Agreement dated June 19, 2013,
among Enterprise Products Operating LLC, a Texas limited liability company; the
Lenders party hereto; Wells Fargo Bank, National Association, as Administrative
Agent and Swingline Lender; and the Co-Syndication Agents and Co-Documentation
Agents; as amended, extended or otherwise modified from time to time.

 

1



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%, and (c) the LIBO Market Index Rate
in effect on such day plus 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Market
Index Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Market
Index Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon either (i) the Commitments most recently in effect, giving effect to any
assignments or (ii) if the Revolving Loans have been converted to Term Loans
pursuant to Section 2.01(c), the percentage of the total Term Loans represented
by such Lender’s Term Loan.

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan, or with respect to the facility fees payable hereunder, as the case may be
(subject to the immediately following paragraph of this defined term), the
applicable rate per annum set forth below under the caption “Eurodollar Spread”,
“ABR Spread” or “Facility Fee Rate”, as the case may be, based upon the ratings
by Moody’s and/or S&P, respectively, applicable on such date to the Index Debt:

 

Index Debt Ratings: (Moody’s/S&P)

   Eurodollar Spread     ABR Spread     Facility Fee Rate  

Category 1 > A3/A-

     0.920 %      0.000 %      0.080 % 

Category 2 Baa1/BBB+

     1.025 %      0.025 %      0.100 % 

Category 3 Baa2/BBB

     1.250 %      0.250 %      0.125 % 

Category 4 Baa3/BBB-

     1.350 %      0.350 %      0.150 % 

Category 5 < Ba1/BB+

     1.450 %      0.450 %      0.175 % 

For purposes of the foregoing, (i) if only one of Moody’s and S&P shall have in
effect a rating for the Index Debt (other than by reason of a change in the
rating system of, or unavailability of a ratings by, such rating agencies, as
referred to in the last sentence of this paragraph), then the other rating
agency shall be deemed to have established a rating in the same Category as such
agency; (ii) if each of Moody’s and S&P shall have in effect a rating for the
Index Debt, and such ratings shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings; and (iii) if
the ratings established or deemed to have been established by Moody’s and/or S&P
for the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of Moody’s or S&P shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from

 

2



--------------------------------------------------------------------------------

such rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Indebtedness” with respect to any Sale/Leaseback Transaction,
means, as at the time of determination, the present value (discounted at the
rate set forth or implicit in the terms of the lease included in such
transaction) of the total obligations of the lessee for rental payments (other
than amounts required to be paid on account of property taxes, maintenance,
repairs, insurance, assessments, utilities, operating and labor costs and other
items that do not constitute payments for property rights) during the remaining
term of the lease included in such Sale/Leaseback Transaction (including any
period for which such lease has been extended). In the case of any lease that is
terminable by the lessee upon the payment of a penalty or other termination
payment, such amount shall be the lesser of the amount determined assuming
termination upon the first date such lease may be terminated (in which case the
amount shall also include the amount of the penalty or termination payment, but
no rent shall be considered as required to be paid under such lease subsequent
to the first date upon which it may be so terminated) or the amount determined
assuming no such termination.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Enterprise Products Operating LLC, a Texas limited liability
company.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03, and being in the form of attached Exhibit B.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“CERCLA” means the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980, as amended.

“Change in Control” means the occurrence of any of the following events:

(i) Continuing Directors cease for any reason to constitute collectively a
majority of the members of the board of directors of Manager or Enterprise GP
then in office;

 

3



--------------------------------------------------------------------------------

(ii) any Person or related Persons constituting a group (as such term is used in
Rule 13d-5 under the Securities Exchange Act of 1934, as amended) obtains direct
or indirect beneficial ownership interest in the Manager or Enterprise GP
greater than the direct or indirect beneficial ownership interests of EPCO and
its Affiliates in the Manager or Enterprise GP; or

(iii) Manager and EPD shall cease to own, directly or indirectly, all of the
Equity Interests (including all securities which are convertible into Equity
Interests) of Borrower.

As used herein, “Continuing Director” means any member of the board of directors
of Manager or Enterprise GP, respectively, who (x) is a member of such board of
directors as of the date hereof, or (y) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board at the time of such nomination or
election.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.09 and (b) reduced or increased from time to
time pursuant to Section 2.01 or assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments is $1,000,000,000.

 

4



--------------------------------------------------------------------------------

“Common Units” means the common units of limited partner interests in EPD.

“Company Agreement” means the Company Agreement of the Borrower dated as of
June 30, 2007 between Manager and EPD, as members, substantially in the form
provided to the Lenders, as such Company Agreement may be amended, modified and
supplemented from time to time.

“Consolidated EBITDA” means for any period, the sum of (a) the consolidated net
income of the Borrower and its consolidated Subsidiaries (excluding Project
Finance Subsidiaries) for such period plus, to the extent deducted in
determining consolidated net income for such period, the aggregate amount of
(i) Consolidated Interest Expense, (ii) income or gross receipts tax (or
franchise tax or margin tax in the nature of an income or gross receipts tax)
expense, (iii) depreciation and amortization expense, and (iv) non-cash charges,
minus (b) equity in earnings from unconsolidated subsidiaries of the Borrower to
the extent included therein, plus (c) the amount of cash dividends or
distributions payable with respect to such period by a Project Finance
Subsidiary or an unconsolidated subsidiary which are actually received by the
Borrower or a Subsidiary (other than a Project Finance Subsidiary) during such
period or on or prior to the date the financial statements with respect to such
period referred to in Section 5.01 are required to be delivered by the Borrower,
plus (d) the amount of all payments during such period on leases of the type
referred to in clause (d) of the definition herein of Indebtedness and the
amount of all payments during such period under other off-balance sheet loans
and financings of the type referred to in such clause (d), minus (e) the amount
of any cash dividends, repayments of loans or advances, releases or discharges
of guarantees or other obligations or other transfers of property or returns of
capital previously received by the Borrower or a Subsidiary (other than a
Project Finance Subsidiary) from a Project Finance Subsidiary that during such
period were either (x) recovered pursuant to recourse provisions with respect to
a Project Financing at such Project Finance Subsidiary or (y) reinvested by the
Borrower or a Subsidiary in such Project Finance Subsidiary, minus (f) non-cash
gains.

“Consolidated Indebtedness” means for any date, the Indebtedness of the Borrower
and its consolidated Subsidiaries (excluding Project Finance Subsidiaries)
including, without duplication, guaranties of funded debt, determined on a
consolidated basis as of such date.

“Consolidated Interest Expense” means for any period, the interest expense of
the Borrower and its consolidated Subsidiaries (excluding Project Finance
Subsidiaries), determined on a consolidated basis for such period.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets of EPD and its consolidated subsidiaries after deducting
therefrom:

(a) all current liabilities (excluding (A) any current liabilities that by their
terms are extendable or renewable at the option of the obligor thereon to a time
more than 12 months after the time as of which the amount thereof is being
computed, and (B) current maturities of long-term debt); and

 

5



--------------------------------------------------------------------------------

(b) the value (net of any applicable reserves) of all goodwill, trade names,
trademarks, patents and other like intangible assets, all as set forth, or on a
pro forma basis would be set forth, on the consolidated balance sheet of EPD and
its consolidated subsidiaries for EPD’s most recently completed fiscal quarter,
prepared in accordance with GAAP.

“Consolidated Net Worth” means as to any Person, at any date of determination,
the sum of (i) preferred stock (if any), (ii) an amount equal to (a) the face
amount of outstanding Hybrid Securities not in excess of 15% of Consolidated
Total Capitalization times (b) sixty-two and one-half percent (62.5%), (iii) par
value of common stock, (iv) capital in excess of par value of common stock,
(v) limited liability company capital or equity, and (vi) retained earnings,
less treasury stock (if any), of such Person, all as determined on a
consolidated basis.

“Consolidated Total Capitalization” means the sum of (i) Consolidated
Indebtedness and (ii) Borrower’s Consolidated Net Worth.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debt Coverage Ratio” means the ratio of Consolidated Indebtedness to
Consolidated EBITDA.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Revolving Loans or participations in respect of Swingline Loans, within
three Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit and has not retracted such
statement or announcement, (c) has failed, within three Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing that it will comply with its funding obligations; provided that any such
Lender shall cease to be a Defaulting Lender under this clause (c) upon receipt
of such confirmation by the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, other than via an Undisclosed Administration
(i) become the subject of a proceeding under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof, or the exercise of control over
such Lender or direct or indirect parent company thereof, by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any

 

6



--------------------------------------------------------------------------------

contracts or agreements made with such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.21(b)) upon delivery of written notice of such determination to the
Borrower and the Swingline Lender. As used herein, “Undisclosed Administration”
means in relation to a Lender the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on or prior to July 31, 2013 specified in the
notice referred to in the last sentence of Section 4.01.

“Enterprise GP” means Enterprise Products Holdings LLC, a Delaware limited
liability company, the general partner of EPD.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“EPCO” means Enterprise Products Company, a Texas corporation.

“EPD” means Enterprise Products Partners L.P., a Delaware limited partnership,
any legal successor entity thereto, or any other Person that is the “Guarantor”
as defined in the March 15, 2000 Indenture or any replacement or supplemental
indenture.

“EPD Guaranty Agreement” means an agreement in form and substance satisfactory
to the Administrative Agent by EPD and Borrower guaranteeing, unconditionally,
payment of any principal of or interest on the Loans or any other amount payable
under this Agreement, when and as the same shall become due and payable.

 

7



--------------------------------------------------------------------------------

“Equity Interest” means shares of the capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” as defined in
Section 412 of the Code or Section 302 of ERISA, whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the LIBO Rate.

“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
each Revolving Eurodollar Borrowing means the reserve percentage applicable
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term equal to such Interest Period.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower

 

8



--------------------------------------------------------------------------------

hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, by any state thereof or the District of
Columbia or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or where it is
resident or carrying on business, (b) any branch profits taxes imposed by the
United States of America, any state thereof or the District of Columbia or any
similar tax imposed by any other jurisdiction in which the Administrative Agent,
such Lender or such other recipient is located, and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any United States withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

“Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and Swingline
Exposure at such time.

“FATCA” means the Foreign Account Tax Compliance Act, sections 1471 through 1474
of the Code and any regulations or official interpretations thereof (other than
for purposes of Section 2.17(e), as such Code sections, regulations and official
interpretations are in effect as of the date of this Agreement).

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Manager on behalf of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Swingline Lender, such Defaulting Lender’s Swingline Exposure
other than Swingline Exposure as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or secured by cash collateral
in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

9



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated pursuant to any
Environmental Law.

“Hedging Agreement” means a financial instrument or security which is used as a
cash flow or fair value hedge to manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices.

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
the Borrower or a Subsidiary of the Borrower, and (B) payments made from time to
time on the subordinated debt.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for the repayment of money borrowed which are or should be shown on
a balance sheet as debt in accordance with GAAP, (b) obligations of such Person
as lessee under leases which, in accordance with GAAP, are capital leases,
(c) guaranties of such Person of payment or collection of any obligations
described in clauses (a) and (b) of other Persons; and (d) all obligations of
such Person under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing if the obligation
under such synthetic lease, tax retention operating lease, off-balance sheet
loan or similar off-balance sheet financing, as the case may be, is considered
indebtedness for borrowed money for tax purposes but is classified as an
operating lease in accordance with GAAP; provided, that (i) clauses (a) and
(b) include, in the case of obligations of the Borrower or any Subsidiary, only
such obligations as are or should be shown as debt or capital lease liabilities
on a consolidated balance sheet of the Borrower in accordance with GAAP,
(ii) clause (c) includes, in the case of guaranties granted by the Borrower or
any Subsidiary, only such guaranties of obligations of another Person that are
or should be shown as debt or capital lease liabilities on a consolidated
balance sheet of such Person in accordance with GAAP, and (iii) the liability of
any Person as a general partner of a partnership for Indebtedness of such
partnership, if such partnership is not a Subsidiary of such Person, shall not
constitute Indebtedness.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, non-credit enhanced (except for any
guaranty by EPD) Indebtedness of the Borrower.

“Information Memorandum” means the Confidential Information Memorandum dated
May, 2013 relating to the Borrower and the Transactions.

 

10



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08, and being in the
form of attached Exhibit C.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three (3) months’
duration, each day that occurs an integral multiple of three (3) months after
the first day of such Interest Period, and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes of this definition, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or
pursuant to Section 2.01(b), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Acceptance. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, (a) the rate per annum appearing at Reuters Reference LIBOR01 page (or
on any successor thereto or substitute therefor provided by Reuters, providing
rate quotations comparable to those currently provided on such page, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period; (b) if for any
reason the rate specified in clause (a) of this definition does not so appear at
Reuters Reference LIBOR01 page (or any successor thereto or substitute therefor
provided by Reuters), the rate per annum appearing on Bloomberg Financial
Markets Service (or any successor thereto) as the London interbank offered rate
for deposits in dollars at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period for a maturity comparable
to such Interest Period; and (c) if the rate specified in clause (a) of this
definition does not so appear at Reuters Reference LIBOR01 page (or any
successor thereto or substitute therefor provided by Reuters) and if no rate
specified in clause (b) of this definition so appears on Bloomberg Financial
Markets Service (or any successor thereto),

 

11



--------------------------------------------------------------------------------

the average of the interest rates per annum at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the respective principal London offices of the Reference Banks in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

“LIBO Market Index Rate” means, for any day, with respect to any LMIR Borrowing
or LMIR Loan, or any determination of the Alternate Base Rate pursuant to clause
(c) of the definition thereof: (a) the rate per annum appearing at Reuters
Reference LIBOR01 page (or on any successor thereto or substitute therefor
provided by Reuters, providing rate quotations comparable to those currently
provided on such page, as determined by the Administrative Agent (or, as to
Swingline Loans, the Swingline Lender) from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time for such day,
provided, if such day is not a Business Day, the immediately preceding Business
Day, as the rate for dollar deposits with a one-month maturity; (b) if for any
reason the rate specified in clause (a) of this definition does not so appear at
Reuters Reference LIBOR01 page (or any successor thereto or substitute therefor
provided by Reuters), the rate per annum appearing on Bloomberg Financial
Markets Service (or any successor thereto) as the London interbank offered rate
for deposits in dollars at approximately 11:00 a.m., London time, for such day,
provided, if such day is not a Business Day, the immediately preceding Business
Day, for a one-month maturity; and (c) if the rate specified in clause (a) of
this definition does not so appear at Reuters Reference LIBOR01 page (or any
successor thereto or substitute therefor provided by Reuters) and if no rate
specified in clause (b) of this definition so appears on Bloomberg Financial
Markets Service (or any successor thereto), the average of the interest rates
per annum at which dollar deposits of $5,000,000 and for a one-month maturity
are offered by the respective principal London offices of the Reference Banks in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, for such day.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities. For avoidance of doubt, operating
leases are not “Liens”.

“LMIR”, when used in reference to any Loan or Borrowing, refers to a Loan, or
Loans, in the case of a Borrowing, which bear interest at a rate determined by
reference to the LIBO Market Index Rate.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Manager” means Enterprise Products OLPGP, Inc., a Delaware corporation.

“March 15, 2000 Indenture” means that certain Indenture dated as of March 15,
2000, among the Borrower, EPD and Wells Fargo Bank, National Association,
successor-in-interest to Wachovia Bank, National Association, f/k/a First Union
National Bank, as Trustee.

 

12



--------------------------------------------------------------------------------

“Material Adverse Change” means a material adverse change, from that in effect
on December 31, 2012, in the financial condition or results of operations of the
Borrower and its consolidated Subsidiaries taken as a whole, as indicated in the
most recent quarterly or annual financial statements, except as otherwise
disclosed in the Borrower’s and/or EPD’s filings with the SEC prior to the date
hereof.

“Material Adverse Effect” means a material adverse effect on the financial
condition or results of operations of the Borrower and its consolidated
Subsidiaries taken as a whole, as indicated in the most recent quarterly or
annual financial statements.

“Material Indebtedness” means Indebtedness (other than the Loans), of any one or
more of the Borrower and its Subsidiaries (other than Project Finance
Subsidiaries) in an aggregate principal amount exceeding $100,000,000.

“Material Project” means the construction or expansion of any capital project of
the Borrower or any of its Subsidiaries, the aggregate capital cost of which
exceeds $50,000,000.

“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project:

(A) prior to the Commercial Operation Date of a Material Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Material Project) of an
amount to be approved by the Administrative Agent as the projected Consolidated
EBITDA of Borrower and its Subsidiaries attributable to such Material Project
for the first 12-month period following the scheduled Commercial Operation Date
of such Material Project (such amount to be determined based on customer
contracts or tariff-based customers relating to such Material Project, the
creditworthiness of the other parties to such contracts or such tariff-based
customers, and projected revenues from such contracts, tariffs, capital costs
and expenses, scheduled Commercial Operation Date, oil and gas reserve and
production estimates, commodity price assumptions and other factors deemed
appropriate by Administrative Agent), which may, at the Borrower’s option, be
added to actual Consolidated EBITDA for the Borrower and its Subsidiaries for
the fiscal quarter in which construction of such Material Project commences and
for each fiscal quarter thereafter until the Commercial Operation Date of such
Material Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA of the Borrower
and its Subsidiaries attributable to such Material Project following such
Commercial Operation Date); provided that if the actual Commercial Operation
Date does not occur by the scheduled Commercial Operation Date, then the
foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
Commercial Operation Date, by the following percentage amounts depending on the
period of delay (based on the period of actual delay or then-estimated delay,
whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not
more than 180 days, 25%, (iii) longer than 180 days but not more than 270 days,
50%, and (iv) longer than 270 days, 100%; and

(B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project (determined in the same manner as set

 

13



--------------------------------------------------------------------------------

forth in clause (A) above) for the balance of the four full fiscal quarter
period following such Commercial Operation Date, which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the Borrower and its
Subsidiaries for such fiscal quarters.

Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Material Project
unless:

(a) not later than 30 days prior to the delivery of any certificate required by
the terms and provisions of Section 5.01(e) to the extent Material Project
EBITDA Adjustments will be made to Consolidated EBITDA in determining compliance
with Section 6.07, the Borrower shall have delivered to the Administrative Agent
written pro forma projections of Consolidated EBITDA of the Borrower and its
Subsidiaries attributable to such Material Project and

(b) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 15% of the total actual Consolidated EBITDA of the
Borrower and its Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Material Project EBITDA
Adjustments).

“Material Subsidiary” means each Subsidiary of the Borrower that, as of the last
day of the fiscal year of the Borrower most recently ended prior to the relevant
determination of Material Subsidiaries, has a net worth determined in accordance
with GAAP that is greater than 10% of the Consolidated Net Worth of the Borrower
as of such day.

“Maturity Date” means the date 364 days after the Effective Date; provided, if
the Borrower has elected the Term-Out option in accordance with Section 2.01(c),
“Maturity Date” shall mean the date one year and 364 days after the Effective
Date (the “Term Loan Maturity Date”); provided, however, in either case, if such
date is not a Business Day, then the Maturity Date shall be the Business Day
immediately preceding such date.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Multi-Year Credit Facility” means the revolving credit facility of the Borrower
under that certain Revolving Credit Agreement dated as of September 7, 2011,
among the Borrower, Canadian Enterprise Gas Products, Ltd., Wells Fargo Bank,
National Association, as administrative agent, and the lenders party thereto, as
amended by First Amendment to Revolving Credit Agreement of even date herewith,
together with any and all other amendments and supplements thereto.

 

14



--------------------------------------------------------------------------------

“Notes” means any promissory notes issued by the Borrower pursuant to
Section 2.10(e).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Liens” means:

(a) liens upon rights-of-way for pipeline purposes;

(b) any statutory or governmental lien or lien arising by operation of law, or
any mechanics’, repairmen’s, materialmen’s, suppliers’, carriers’, landlords’,
warehousemen’s or similar lien incurred in the ordinary course of business which
is not yet due or which is being contested in good faith by appropriate
proceedings and any undetermined lien which is incidental to construction,
development, improvement or repair; or any right reserved to, or vested in, any
municipality or public authority by the terms of any right, power, franchise,
grant, license, permit or by any provision of law, to purchase or recapture or
to designate a purchaser of, any property;

(c) liens for taxes, assessments, charges and levies which are (i) for the then
current year, (ii) not at the time delinquent, or (iii) delinquent but the
validity or amount of which is being contested at the time by the Borrower, any
Subsidiary or EPD in good faith by appropriate proceedings;

(d) liens of, or to secure performance of, leases, other than capital leases, or
any lien securing industrial development, pollution control or similar revenue
bonds;

(e) any lien upon property or assets acquired or sold by the Borrower, any
Subsidiary or EPD resulting from the exercise of any rights arising out of
defaults on receivables;

(f) any lien in favor of the Borrower, any Subsidiary or EPD; or any lien upon
any property or assets of the Borrower, any Subsidiary or EPD permitted under
the March 15, 2000 Indenture, or any replacement indenture containing similar
terms and conditions with respect thereto;

(g) any lien in favor of the United States of America or any state thereof, or
any department, agency or instrumentality or political subdivision of the United
States of America or any state thereof, to secure partial, progress, advance, or
other payments pursuant to any contract or statute, or any debt incurred by the
Borrower, any Subsidiary or EPD for the purpose of financing all or any part of
the purchase price of, or the cost of constructing, developing, repairing or
improving, the property or assets subject to such lien;

(h) any lien incurred in the ordinary course of business in connection with
workmen’s compensation, unemployment insurance, temporary disability, social
security, retiree health or similar laws or regulations or to secure obligations
imposed by statute or governmental regulations;

 

15



--------------------------------------------------------------------------------

(i) liens in favor of any Person to secure obligations under provisions of any
letters of credit, bank guarantees, bonds or surety obligations required or
requested by any governmental authority in connection with any contract or
statute; or any lien upon or deposits of any assets to secure performance of
bids, trade contracts, leases or statutory obligations;

(j) any lien upon any property or assets created at the time of acquisition of
such property or assets by the Borrower, any Subsidiary or EPD or within one
year after such time to secure all or a portion of the purchase price for such
property or assets or debt incurred to finance such purchase price, whether such
debt was incurred prior to, at the time of or within one year after the date of
such acquisition; or any lien upon any property or assets to secure all or part
of the cost of construction, development, repair or improvements thereon or to
secure debt incurred prior to, at the time of, or within one year after
completion of such construction, development, repair or improvements or the
commencement of full operations thereof (whichever is later), to provide funds
for any such purpose;

(k) any lien upon any property or assets (i) existing thereon at the time of the
acquisition thereof by the Borrower, any Subsidiary or EPD, (ii) existing
thereon at the time such Person becomes a Subsidiary by acquisition, merger or
otherwise, or (iii) acquired by any Person after the time such Person becomes a
Subsidiary by acquisition, merger or otherwise, to the extent such lien is
created by security documents existing at the time such Person becomes a
Subsidiary and not added to such security documents in contemplation thereof;

(l) liens imposed by law or order as a result of any proceeding before any court
or regulatory body that is being contested in good faith, and liens which secure
a judgment or other court-ordered award or settlement as to which the Borrower,
the applicable Subsidiary or EPD has not exhausted its appellate rights;

(m) any extension, renewal, refinancing, refunding or replacement (or successive
extensions, renewals, refinancing, refunding or replacements) of liens, in whole
or in part, referred to in clauses (a) through (l) above; provided, however,
that any such extension, renewal, refinancing, refunding or replacement lien
shall be limited to the property or assets covered by the lien extended,
renewed, refinanced, refunded or replaced and that the obligations secured by
any such extension, renewal, refinancing, refunding or replacement lien shall be
in an amount not greater than the amount of the obligations secured by the lien
extended, renewed, refinanced, refunded or replaced and any expenses of the
Borrower, its Subsidiaries and EPD (including any premium) incurred in
connection with such extension, renewal, refinancing, refunding or replacement;
or

(n) any lien resulting from the deposit of moneys or evidence of indebtedness in
trust for the purpose of defeasing debt of the Borrower, any Subsidiary or EPD;.

“Permitted Sale/Leaseback Transactions” means any Sale/Leaseback Transaction:

(a) which occurs within one year from the date of completion of the acquisition
of the Principal Property subject thereto or the date of the completion of
construction, development or substantial repair or improvement, or commencement
of full operations on such Principal Property, whichever is later; or

(b) involves a lease for a period, including renewals, of not more than three
years; or

 

16



--------------------------------------------------------------------------------

(c) the Borrower, any Subsidiary or EPD would be entitled to incur Indebtedness,
in a principal amount equal to the Attributable Indebtedness with respect to
such Sale/Leaseback Transaction, secured by a Lien on the property subject to
such Sale/Leaseback Transaction pursuant to Section 6.02 without equally and
ratably securing the Indebtedness under this Agreement pursuant to such Section;
or

(d) the Borrower, any Subsidiary or EPD, within a one-year period after such
Sale-Leaseback Transaction, applies or causes to be applied an amount not less
than the Attributable Indebtedness from such Sale-Leaseback Transaction to
(a) the prepayment, repayment, redemption, reduction or retirement of any
Indebtedness of the Borrower, any Subsidiary or EPD that is not subordinated to
the Indebtedness under this Agreement, or (b) the expenditure or expenditures
for Principal Property used or to be used in the ordinary course of business of
the Borrower, its Subsidiaries or EPD.

Notwithstanding the foregoing provisions of this definition, any Sale-Leaseback
Transaction not covered by clauses (a) through (d), inclusive, of this
definition, shall nonetheless be a Permitted Sale/Leaseback Transaction if the
Attributable Indebtedness from such Sale-Leaseback Transaction, together with
the aggregate principal amount of outstanding Indebtedness (other than
Indebtedness under this Agreement and Indebtedness under the March 15, 2000
Indenture) secured by Liens other than Permitted Liens upon Principal
Properties, does not exceed 10% of Consolidated Net Tangible Assets.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, National Association as its prime rate in effect.
Each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

“Principal Property” means whether owned or leased on the date hereof or
thereafter acquired:

(a) any pipeline assets of the Borrower, any Subsidiary or EPD, including any
related facilities employed in the transportation, distribution, storage or
marketing of refined petroleum products, natural gas liquids, and
petrochemicals, that are located in the United States of America or any
territory or political subdivision thereof; and

(b) any processing or manufacturing plant or terminal owned or leased by the
Borrower, any Subsidiary or EPD that is located in the United States or any
territory or political subdivision thereof;

 

17



--------------------------------------------------------------------------------

except, in the case of either of the foregoing clauses (a) or (b):

(i) any such assets consisting of inventories, furniture, office fixtures and
equipment (including data processing equipment), vehicles and equipment used on,
or useful with, vehicles; and

(ii) any such assets, plant or terminal which, in the opinion of the Board of
Directors (as defined in the March 15, 2000 Indenture), is not material in
relation to the activities of the Borrower or of EPD and its subsidiaries taken
as a whole.

“Program” means the buy-back program initiated by EPD whereby EPD or the
Borrower may after September 30, 2007 buy back up to the greater of
(i) 2,000,000 publicly held Common Units or (ii) the number of publicly held
Common Units the aggregate purchase price of which is $80,000,000.

“Project Financing” means Indebtedness incurred by a Project Finance Subsidiary
to finance the acquisition or construction of any asset or project which
Indebtedness does not permit or provide for recourse against the Borrower or any
of its Subsidiaries (other than any Project Finance Subsidiary) and other than
recourse that consists of rights to recover dividends paid by such Project
Finance Subsidiary.

“Project Finance Subsidiaries” means a Subsidiary that is (A) created
principally to (i) construct or acquire any asset or project that will be or is
financed solely with Project Financing for such asset or project, related equity
investments and any loans to, or capital contributions in, such Subsidiary that
are not prohibited hereby, (ii) own an Equity Interest in a Project Finance
Subsidiary, and/or (iii) own an interest in any such asset or project and
(B) designated as a Project Finance Subsidiary by the Borrower in writing to
Administrative Agent.

“Reference Banks” means Wells Fargo Bank, National Association and JPMorgan
Chase Bank, N.A.

“Register” has the meaning set forth in Section 9.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 50% of the sum of the total Exposures and
unused Commitments at such time; provided, if the Revolving Loans have been
converted to Term Loans pursuant to Section 2.01(c), from and after the
effective date of such conversion, “Required Lenders” means Lenders having more
than 50% of the aggregate outstanding principal amount of the Term Loans.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Equity Interests of
the Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests of EPD or the Borrower or any option, warrant or other right to
acquire any Equity Interests of EPD or the Borrower.

 

18



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“Sale/Leaseback Transaction” means any arrangement with any Person providing for
the leasing, under a lease that is not a capital lease under GAAP, by the
Borrower, or a Subsidiary (other than a Project Finance Subsidiary) or EPD of
any Principal Property, which property has been or is to be sold or transferred
by the Borrower, such Subsidiary or EPD to such Person in contemplation of such
leasing.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Companies, Inc.

“SEC” has the meaning set forth in Section 5.01(a).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests, are, as of such
date, owned, controlled or held by the parent and one or more subsidiaries of
the parent.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loans” has the meaning set forth in Section 2.01(c).

“Term-Out” means Borrower’s election, at its option, to have the entire
principal balance of the Revolving Loans then outstanding continued as
non-revolving Term Loans as provided in Section 2.01(c).

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

19



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with (i) except for purposes of Section 6.07, GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; and (ii) for purposes of Section 6.07, GAAP, as in effect on March 31,
2013.

 

20



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Exposure exceeding such Lender’s Commitment or
(ii) the sum of the total Exposures exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

(b) The Borrower shall have the right, without the consent of the Lenders but
with the prior approval of the Administrative Agent, not to be unreasonably
withheld, to cause from time to time an increase in the total Commitments of the
Lenders by adding to this Agreement one or more additional Lenders or by
allowing one or more Lenders to increase their respective Commitments; provided
however (i) no Event of Default shall have occurred hereunder which is
continuing, (ii) no such increase shall cause the aggregate Commitments
hereunder to exceed $1,200,000,000, and (iii) no Lender’s Commitment shall be
increased without such Lender’s consent.

(c) Provided no Default or Event of Default has occurred and is continuing, the
Borrower may, upon prior written notice to the Administrative Agent sent not
less than fifteen (15) days and not more than sixty (60) days prior to the
Maturity Date, elect to have the entire principal balance of the Revolving Loans
then outstanding continued as non-revolving term loans (the “Term Loans”) due
and payable on the Term Loan Maturity Date; provided, the Borrower may exercise
the Term-Out only once during the term of this Agreement, such exercise shall
result in the permanent termination of the Commitments, and the Borrower may
repay, but not reborrow, the Term Loans. As a condition precedent to the
Term-Out, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated the effective date of the Term-Out signed by a Financial
Officer of the Borrower, certifying that: (i) the resolutions adopted by the
Borrower approving or consenting to the Term-Out are attached thereto and such
resolutions are true and correct and have not been altered, amended or repealed
and are in full force and effect and (ii) before and after giving effect to the
Term-Out, (A) the representations and warranties contained in Article III and
the EPD Guaranty Agreement are true and correct in all material respects on and
as of the effective date of the Term-Out, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier date
and (B) that no Default or Event of Default exists, is continuing, or would
result from the Term-Out. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a one-time Term-Out fee equal to 1.00% of the
outstanding principal of the Term Loans so continued, which shall be due and
payable on the effective date of the Term-Out. The Borrower hereby agrees to pay
any and all costs (if any) required pursuant to Section 2.16 incurred by any
Lender in connection with the exercise of the Term-Out.

 

21



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall (i) prior to the acquisition by
any Lender of a participation therein pursuant to Section 2.05(c), be an LMIR
Loan, and (ii) upon and following the acquisition by any Lender of a
participation therein, be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $1,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments. Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000 and not less than $5,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of twelve
Eurodollar Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

 

22



--------------------------------------------------------------------------------

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Reserved.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $25,000,000 or (ii) the sum of the
total Exposures exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender by 3:00 p.m., New York City time, on the requested
date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which the Lenders will participate. Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans, as the case may be. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans,
as the case may be. Each Lender

 

23



--------------------------------------------------------------------------------

acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

(d) At any time that there shall exist a Defaulting Lender, the Borrower shall,
if the full amount of the Fronting Exposure with respect to such Defaulting
Lender has not been reallocated pursuant to Section 2.21(a)(iv), deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to 102% of such
unallocated Fronting Exposure as cash collateral to secure such unallocated
Fronting Exposure with respect to such Defaulting Lender’s Swingline Exposure as
required in this Section 2.05(d). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Swingline Lender for
Swingline Loans which have not been repaid and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for such Fronting Exposure at such time or, if the maturity of the
Loans has been accelerated, be applied to satisfy other obligations of the
Borrower under this Agreement.

SECTION 2.06. Reserved.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request.

 

24



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date, or with respect to an ABR Loan, prior to 12:30 p.m.,
New York City time on the date, of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to such Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

25



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration, in the case of a Eurodollar
Borrowing.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the earlier of (i) the Maturity
Date and (ii) the date the Revolving Loans are converted to Term Loans pursuant
to Section 2.01(c).

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the total Exposures would exceed the total Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

26



--------------------------------------------------------------------------------

Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date or, if the Revolving Loans have been converted to Term Loans
pursuant to Section 2.01(c), each Term Loan on the Term Loan Maturity Date and
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Maturity Date and a date that is not more than
fourteen days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and substantially in
the form of (i) with respect to Revolving Loans, in the form of revolving loan
note attached hereto as Exhibit F-1, and (ii) with respect to Swingline Loans,
in the form of swingline loan note attached hereto as Exhibit F-2. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

 

27



--------------------------------------------------------------------------------

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 in the case of an ABR Revolving
Borrowing, or $3,000,000 in the case of a Eurodollar Revolving Borrowing. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13 and any breakfunding payments
due under Section 2.16.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, (i) if
such Lender continues to have any Exposure after its Commitment terminates, then
such facility fee shall continue to accrue on the daily amount of such Lender’s
Exposure from and including the date on which its Commitment terminates to but
excluding the date on which such Lender ceases to have any Exposure, and (ii) if
such Commitment termination is pursuant to the conversion of such Lender’s
Revolving Loans to Term Loans pursuant to Section 2.01(c), such facility fee
shall thereafter accrue on the daily outstanding principal amount of such
Lender’s Term Loan from and including the date on which such conversion occurs
to but excluding the date on which such Term Loan is paid in full. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year, on the date on which the Commitments
terminate and, if applicable, on the Term Loan Maturity Date, commencing on the
first such date to occur after the date hereof; provided that any facility fees
accruing after the date on which the Commitments terminate(other than pursuant
to the conversion of the Revolving Loans to Term Loans pursuant to
Section 2.01(c)) shall be payable on demand. All facility fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) Reserved.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

28



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

(e) If any Lender shall become a Defaulting Lender, then no facility fee under
subsection (a) of this Section 2.12 with respect to any unfunded portion of such
Lender’s Commitment shall accrue for the account of such Lender from and after
the date upon which such Lender shall have become a Defaulting Lender until such
time as such Lender is no longer a Defaulting Lender.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest on each day at the Alternate Base Rate for such day plus an amount
equal to the “ABR Spread” set forth in the pricing grid set forth in the defined
term “Applicable Rate” that would be applicable to ABR Revolving Loans on such
day. The Loans comprising each Swingline Loan shall (i) prior to the acquisition
by any Lender of a participation therein pursuant to Section 2.05(c), bear
interest on each day at the LIBO Market Index Rate for such day plus an amount
equal to the “Eurodollar Spread” set forth in the pricing grid set forth in the
defined term “Applicable Rate” that would be applicable to Eurodollar Revolving
Loans on such day, and (ii) upon and following the acquisition by any Lender of
a participation therein, bear interest on each day at the Alternate Base Rate
for such day plus an amount equal to the “ABR Spread” set forth in the pricing
grid set forth in the defined term “Applicable Rate” that would be applicable to
ABR Revolving Loans on such day.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest in the
case of a Eurodollar Revolving Loan, at the LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments, and, in the case of Term Loans, on the Term Loan Maturity
Date; provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Revolving Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) All interest determined by reference to the LIBO Rate or clauses (b) or
(c) of the definition of “Alternate Base Rate” shall be computed on the basis of
a year of 360 days, and all other interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year),

 

29



--------------------------------------------------------------------------------

and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

(f) The Borrower shall pay to each Lender, so long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Borrowing of such
Lender during such periods as such Borrowing is a Revolving Eurodollar
Borrowing, from the date of such Borrowing until such principal amount is paid
in full, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the LIBO Rate for the Interest Period in effect for
such Revolving Eurodollar Borrowing from (ii) the rate obtained by dividing such
LIBO Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period. Such additional interest
shall be determined by such Lender. The Borrower shall from time to time, within
15 days after demand (which demand shall be accompanied by a certificate
comporting with the requirements set forth in Section 2.15(d)) by such Lender
(with a copy of such demand and certificate to the Administrative Agent) pay to
the Lender giving such notice such additional interest; provided, however, that
the Borrower shall not be required to pay to such Lender any portion of such
additional interest that accrued more than 90 days prior to any such demand,
unless such additional interest was not determinable on the date that is 90 days
prior to such demand.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate, as applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15. Illegality; Increased Costs. (a) If any Change in Law shall make
it unlawful or impossible for any Lender to make, maintain or fund its
Eurodollar Loans, such Lender shall so notify the

 

30



--------------------------------------------------------------------------------

Administrative Agent. Upon receipt of such notice, the Administrative Agent
shall immediately give notice thereof to the other Lenders and to the Borrower,
whereupon until such Lender notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Eurodollar Loans shall be suspended. If such
Lender shall determine that it may not lawfully continue to maintain and fund
any of its outstanding Eurodollar Loans to maturity and shall so specify in such
notice, the Borrower shall immediately prepay (which prepayment shall not be
subject to Section 2.11) in full the then outstanding principal amount of such
Eurodollar Loans, together with the accrued interest thereon.

(b) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in
Section 2.13(f)); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(c) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(d) A certificate of a Lender setting forth, in reasonable detail showing the
computation thereof, the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in paragraph (a),
(b) or (c) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. Such certificate shall further certify that
such Lender is making similar demands of its other similarly situated borrowers.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof, if such certificate complies
herewith.

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or

 

31



--------------------------------------------------------------------------------

reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof (to the extent that
such period of retroactive effect is not already included in such 90-day
period).

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense (excluding loss of anticipated profits)
attributable to such event. A certificate of any Lender setting forth, in
reasonable detail showing the computation thereof, any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof, if such certificate complies herewith.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or any Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that the Borrower shall not be required to indemnify or
reimburse the Administrative Agent or a Lender pursuant to this Section for any
Indemnified Taxes or Other Taxes imposed or asserted more than 90 days prior to
the date that the Administrative Agent or such Lender notifies the Borrower of
the Indemnified Taxes or Other Taxes imposed or asserted and of the
Administrative Agent’s or such Lender’s intention to claim compensation
therefor; provided further that, if the Indemnified

 

32



--------------------------------------------------------------------------------

Taxes or Other Taxes imposed or asserted giving rise to such claims are
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof (to the extent that such period
of retroactive effect is not already included in such 90-day period). A
certificate setting forth, in reasonable detail showing the computation thereof,
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at such reduced rate. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall update or
supplement any documentation previously delivered pursuant to this
Section 2.17(e) as reasonably requested by the Borrower or the Administrative
Agent. If a payment made to a Lender under this Agreement would not be subject
(in whole or in part) to U.S. federal withholding tax imposed by FATCA if such
Lender were to comply with the applicable reporting or disclosure requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or Administrative Agent, such documentation
or certifications prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation or
certifications reasonably requested by the Borrower or Administrative Agent as
may be necessary for the Borrower or Administrative Agent to comply with its
obligations to withhold or report under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
(if any) to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(e), “FATCA” shall include any amendments, regulations or official
interpretations thereof issued after the date of this Agreement. Each Foreign
Lender shall promptly notify the Borrower and the Administrative Agent at any
time it determines that it is no longer in a position to provide any previously
delivered form, certificate or other item to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).

(f) Should any Lender or the Administrative Agent during the term of this
Agreement ever receive any refund, credit or deduction from any taxing authority
to which such Lender or the Administrative Agent would not be entitled but for
the payment by the Borrower of Taxes (it being understood that the decision as
to whether or not to claim, and if claimed, as to the amount of any such refund,
credit or deduction shall be made by such Lender or the Administrative Agent in
its sole discretion), such Lender or the Administrative Agent, as the case may
be, thereupon shall repay to the Borrower an amount with respect to such refund,
credit or deduction equal to any net reduction in Taxes actually obtained by
such Lender or the Administrative Agent, as the case may be, and determined by
such Lender or the Administrative Agent, as the case may be, to be attributable
to such refund, credit or deduction.

 

33



--------------------------------------------------------------------------------

(g) Except for a request by the Borrower under Section 2.19(b), no Foreign
Lender shall be entitled to the benefits of Sections 2.17(a) or 2.17(c) if
withholding tax is imposed on amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement or designates a new
lending office.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 301
South College Street, Charlotte, North Carolina 28288-0608, except payments to
be made directly to the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto; provided, if any Lender shall become a
Defaulting Lender, from and after the date upon which such Lender shall have
become a Defaulting Lender, any payment made on account of principal of or
interest on the Revolving Loans shall be applied as set forth in
Section 2.21(a)(ii), provided, further, that the application of such payments in
accordance herewith shall not constitute an Event of Default or a Default, and
no payment of principal of or interest on the Revolving Loans of such Defaulting
Lender shall be considered to be overdue, if, had such payments been applied
without regard hereto, no such Event of Default or Default would have occurred
and no such payment of principal of or interest on the Revolving Loans of such
Defaulting Lender would have been overdue. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment (other than any payment to a dissenting Lender
pursuant to Section 2.01(c)) in respect of any principal of or interest on any
of its Revolving Loans or participations in Swingline Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans

 

34



--------------------------------------------------------------------------------

and participations in Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in Swingline Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.07(b) or 2.18(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15 or Section 2.13(f), or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13(f), 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. Subject to the foregoing,
Lenders agree to use reasonable efforts to select lending offices which will
minimize taxes and other costs and expenses for the Borrower.

 

35



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.13(f) or Section 2.15,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations at par (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13(f) or Section 2.15 or payments required to be
made pursuant to Section 2.17, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. If any Lender refuses to assign and
delegate all its interests, rights and obligations under this Agreement after
the Borrower has required such Lender to do so as a result of a claim for
compensation under Section 2.13(f) or Section 2.15 or payments required to be
made pursuant to Section 2.17, such Lender shall not be entitled to receive such
compensation or required payments.

SECTION 2.20. Separateness. The Lenders acknowledge and affirm (i) their
reliance on the separateness of EPD, Enterprise GP, Borrower and Manager from
each other and from other Persons, including EPCO, EPCO Holdings, Inc.
(“Finco”), Duncan Family Interests, Inc. (“DFI”), DFI GP Holdings L.P. (“DFI
GP”) and DFI Holdings, LLC (“DFI Holdings”), (ii) that other creditors of the
Borrower, Manager, EPD or Enterprise GP have likely advanced funds to such
Persons in reliance upon the separateness of the Borrower, Manager, EPD and
Enterprise GP from each other and from other Persons, including EPCO, Finco,
DFI, DFI GP and DFI Holdings, (iii) that each of the Borrower, Manager, EPD and
Enterprise GP have assets and liabilities that are separate from those of each
other and from other Persons, including EPCO, Finco, DFI, DFI GP and DFI
Holdings, (iv) that the Loans and other obligations owing under this Agreement,
the Notes and documents related hereto or thereto have not been guaranteed by
Manager, Enterprise GP, EPCO, Finco, DFI, DFI GP or DFI Holdings, and (v) that,
except as other Persons may expressly assume or guarantee this Agreement, the
Notes or any documents related hereto or thereto or any of the Loans or other
obligations thereunder, the Lenders shall look solely to the Borrower and,
pursuant to the EPD Guaranty Agreement, EPD, and their respective property and
assets, and any property pledged as collateral with respect hereto or thereto,
for the repayment of any amounts payable pursuant hereto or thereto and for
satisfaction of any obligations owing to the Lenders hereunder or thereunder and
that neither Enterprise GP nor Manager is personally liable to the Lenders for
any amounts payable or any liability hereunder or thereunder.

 

36



--------------------------------------------------------------------------------

SECTION 2.21. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02(b).

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Swingline Lender hereunder;
third, to be held as cash collateral, if any cash collateral is required to be
delivered pursuant to Section 2.05(d) with respect to any Fronting Exposure of
such Defaulting Lender not fully reallocated pursuant to clause (iv) below, for
future funding obligations of that Defaulting Lender as to its participation in
any Swingline Loan; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Revolving Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Revolving Loans under this
Agreement; sixth, to the payment of any amounts then owing to the Lenders or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or Swingline Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts then owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Revolving Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Revolving Loans were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Revolving Loans of all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Revolving Loans of that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this section shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto. Upon making any payment to the Administrative Agent
for the account of a Defaulting Lender, the Borrower’s obligation to pay such
amount to such Defaulting Lender shall be fully discharged and such Defaulting
Lender shall have no recourse to the Borrower for the payment of such amount.

 

37



--------------------------------------------------------------------------------

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
facility fees with respect to its undrawn Commitment pursuant to Section 2.12(a)
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Swingline Loans pursuant to Section 2.05(c), the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Swingline Loans shall not exceed
the positive difference, if any, of (1) the Commitment of that non-Defaulting
Lender minus (2) the Exposure of that non-Defaulting Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and
Swingline Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Revolving Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Swingline Loans to be held on a pro rata basis by the Lenders
in accordance with their Applicable Percentages (without giving effect to clause
(a)(iv) above), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly formed, validly existing and (if applicable) in good standing (except, with
respect to Subsidiaries other than Material Subsidiaries, where the failure to
be in good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business in all material

 

38



--------------------------------------------------------------------------------

respects as now conducted and, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and (if applicable) is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s limited liability company powers and have been duly authorized by all
necessary limited liability company and, if required, member action. This
Agreement has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect as of the Effective Date, other than filings
after the Effective Date in the ordinary course of business, (b) will not
violate any law or regulation applicable to the Borrower or the limited
liability company agreement, charter, by-laws or other organizational documents
of the Borrower or any of its Subsidiaries or any order of any Governmental
Authority to which the Borrower or any of its Subsidiaries is subject, (c) will
not violate or result in a default under any material indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries that is prohibited hereby.

SECTION 3.04. Financial Condition. The Borrower has heretofore furnished to the
Lenders the consolidated balance sheets of the Borrower and its consolidated
Subsidiaries and the related consolidated statements of income, equity and cash
flow of the Borrower and its consolidated Subsidiaries (i) as of and for the
fiscal year ended December 31, 2012, such consolidated financial statements
audited by an independent accounting firm of national standing, and (ii) as of
and for the fiscal quarter and the portion of the fiscal year ended March 31,
2013, unaudited and certified by a Financial Officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

SECTION 3.05. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened in writing
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

 

39



--------------------------------------------------------------------------------

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.

SECTION 3.06. Compliance with Laws. Each of the Borrower and its Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

SECTION 3.07. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.08. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.09. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

SECTION 3.11. Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those listed on Schedule 3.11. As of the Effective Date,
Schedule 3.11 sets forth the jurisdiction of incorporation or organization of
each such Subsidiary, the percentage of the Borrower’s ownership of the

 

40



--------------------------------------------------------------------------------

outstanding Equity Interests of each Subsidiary directly owned by the Borrower,
and the percentage of each Subsidiary’s ownership of the outstanding Equity
Interests of each other Subsidiary.

SECTION 3.12. Margin Securities. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations U or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Loan will be used to
purchase or carry any margin stock in violation of said Regulations U or X or to
extend credit to others for the purpose of purchasing or carrying margin stock
in violation of said Regulations U or X.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the Effective Date which is scheduled
to occur when each of the following conditions is satisfied:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Christopher S. Wade, in-house counsel for Borrower and EPD and Locke
Lord Bissell & Liddell LLP, counsel for Borrower and EPD, substantially in the
forms of Exhibits D-1 and D-2.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
(1) the organization and existence of the Borrower and EPD, (2) the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, and
(3) with respect to EPD, the authorization of the EPD Guaranty Agreement and any
other legal matters relating to EPD.

(d) The Administrative Agent shall have received the EPD Guaranty Agreement
dated as of the date hereof, duly and validly executed by EPD.

 

41



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received each promissory note requested
by a Lender pursuant to Section 2.10(e), each duly completed and executed by the
Borrower.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, an Executive Vice President or a
Financial Officer, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(g) The Administrative Agent and Arrangers shall have received all fees and
other amounts due and payable to or on behalf of the Administrative Agent, any
Arranger or any Lender on or prior to the Effective Date, including, to the
extent invoiced five (5) Business Days prior to closing, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

(h) As of the Effective Date, no Material Adverse Change exists.

(i) The Lenders shall have received (i) the audited financial statements for the
Borrower and its Subsidiaries for the period ended December 31, 2012, and
(ii) the unaudited financial statements for the Borrower and its Subsidiaries
and EPD’s Form 10-Q for the fiscal quarter ending March 31, 2013.

(j) All necessary governmental and third-party approvals, if any, required to be
obtained by the Borrower in connection with the Transactions and otherwise
referred to herein shall have been obtained and remain in effect (except where
failure to obtain such approvals will not have a Material Adverse Effect), and
all applicable waiting periods shall have expired without any action being taken
by any applicable authority.

(k) The Borrower shall have entered into an amendment to the Multi-Year Credit
Facility, in form and substance reasonably satisfactory to the Administrative
Agent, effective contemporaneous with the effectiveness hereof, providing for,
among other things, that each Lender’s “Percentage Share” (as defined in the
Multi-Year Credit Facility) under the Multi-Year Credit Facility, as amended, is
equal to such Lender’s Percentage Share hereunder as of the effectiveness
hereof, and the Administrative Agent shall have received a copy thereof.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (exclusive of continuations and conversions of a
Borrowing) is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) on and as of the date of such Borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

 

42



--------------------------------------------------------------------------------

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish, or cause to be furnished, to the Administrative Agent and each Lender:

(a) within 15 days after filing same with the Securities and Exchange Commission
(“SEC”), copies of each annual report on Form 10-K, quarterly report on Form
10-Q and report on Form 8-K (or any successor or substitute forms) that EPD is
required to file with the SEC pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, and any successor statute (the “Exchange
Act”);

(b) within 15 days after filing same with the SEC, copies of each annual report
on Form 10-K, quarterly report on Form 10-Q and report on Form 8-K (or any
successor or substitute forms) that the Borrower is required to file with the
SEC pursuant to Section 13 or 15(d) of the Exchange Act;

(c) if the Borrower is not subject to the requirements of Section 13 or 15(d) of
the Exchange Act and EPD owns direct subsidiaries (other than the Borrower and
its Subsidiaries), promptly after becoming available and in any event within 105
days after the close of each fiscal year of the Borrower (i) the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such year and (ii) the audited consolidated statements of income,
equity and cash flow of the Borrower and its consolidated Subsidiaries for such
year setting forth in each case in comparative form the corresponding figures
for the preceding fiscal year, which report shall be to the effect that such
statements have been prepared in accordance with GAAP;

(d) if the Borrower is not subject to Section 13 or 15(d) of the Exchange Act
and EPD owns direct subsidiaries (other than the Borrower and its Subsidiaries),
promptly after their becoming available and in any event within 60 days after
the close of each of the first three fiscal quarters of each fiscal year of the
Borrower, (i) the unaudited consolidated balance sheets of the

 

43



--------------------------------------------------------------------------------

Borrower and its consolidated Subsidiaries as at the end of such quarter and
(ii) the unaudited consolidated statements of income, equity and cash flow of
the Borrower for such quarter, setting forth in each case in comparative form
the corresponding figures for the preceding fiscal year, all of the foregoing
certified by a Financial Officer to have been prepared in accordance with GAAP
subject to normal changes resulting from year-end adjustment and accompanied by
a written discussion of the financial performance and operating results,
including the major assets, of the Borrower for such quarter; and

(e) within 60 days after the end of each fiscal quarter of each fiscal year of
the Borrower, a certificate of a Financial Officer substantially in the form of
Exhibit E (i) certifying as to whether a Default has occurred that is then
continuing and, if a Default has occurred that is then continuing, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) setting forth in reasonable detail calculations demonstrating
compliance with Section 6.07.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Event of Default; and

(b) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower or the Manager on
behalf of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, amalgamation, consolidation, liquidation or
dissolution not prohibited under Section 6.03.

SECTION 5.04. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.05. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep in accordance with GAAP proper books of
record and account in which full, true and correct entries are made in all
material respects of all dealings and transactions in relation to its business
and activities. The Borrower will, and will cause each of its Subsidiaries

 

44



--------------------------------------------------------------------------------

to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

SECTION 5.06. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.07. Use of Proceeds. The proceeds of the Loans will be used only
(a) for payment of transaction expenses related to the Transactions, (b) as a
backstop for commercial paper, and (c) for working capital, capital
expenditures, acquisitions and other company purposes. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X.

SECTION 5.08. Environmental Matters. The Borrower has established and
implemented, or will establish and implement, and will cause each of its
Subsidiaries to establish and implement, such procedures as may be necessary to
assure that (except for any failure of the following that, individually or in
the aggregate, does not have a Material Adverse Effect): (i) all property of the
Borrower and its Subsidiaries and the operations conducted thereon are in
compliance with and do not violate the requirements of any Environmental Laws,
(ii) no oil or solid wastes are disposed of or otherwise released on or to any
property owned by the Borrower or its Subsidiaries except in compliance with
Environmental Laws, (iii) no Hazardous Materials will be released on or to any
such property in a quantity equal to or exceeding that quantity which requires
reporting pursuant to Section 103 of CERCLA, and (iv) no oil or Hazardous
Materials is released on or to any such property so as to pose an imminent and
substantial endangerment to public health or welfare or the environment.

SECTION 5.09 ERISA Information. The Borrower will furnish to the Administrative
Agent:

(a) within 15 Business Days after the institution of or the withdrawal or
partial withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from
any Multiemployer Plan which would cause the Borrower, any Subsidiary or any
ERISA Affiliate to incur withdrawal liability in excess of $100,000,000 (in the
aggregate for all such withdrawals), a written notice thereof signed by an
executive officer of the Borrower stating the applicable details; and

(b) within 15 Business Days after an officer of the Borrower becomes aware of
any material action at law or at equity brought against the Borrower, any of its
Subsidiaries, any ERISA Affiliate, or any fiduciary of a Plan in connection with
the administration of any Plan or the investment of assets thereunder, a written
notice signed by an executive officer of the Borrower specifying the nature
thereof and what action the Borrower is taking or proposes to take with respect
thereto.

 

45



--------------------------------------------------------------------------------

SECTION 5.10 Taxes. The Borrower will, and will cause each of its Subsidiaries
to, pay and discharge, or cause to be paid and discharged, promptly or make, or
cause to be made, timely deposit of all taxes (including Federal Insurance
Contribution Act payments and withholding taxes), assessments and governmental
charges or levies imposed upon the Borrower or any Subsidiary or upon the income
or any property of the Borrower or any Subsidiary; provided, however, that
neither the Borrower nor any Subsidiary shall be required to pay any such tax,
assessment, charge, levy or claim if the amount, applicability or validity
thereof shall currently be contested in good faith by appropriate proceedings
diligently conducted by or on behalf of the Borrower or its Subsidiary, and if
the Borrower or its Subsidiary shall have set up reserves therefor adequate
under GAAP or if no Material Adverse Effect shall be occasioned by all such
failures in the aggregate.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Reserved.

SECTION 6.02. Liens. The Borrower shall not, and shall not permit any Subsidiary
(other than Project Finance Subsidiaries) or EPD to, create, assume, incur or
suffer to exist any Lien, other than a Permitted Lien, on any Principal Property
or upon any Equity Interests of the Borrower or any Subsidiary (other than
Project Finance Subsidiaries) owning or leasing any Principal Property, now
owned or hereafter acquired by the Borrower or such Subsidiary to secure any
Indebtedness of the Borrower, EPD or any other Person (other than the
Indebtedness under this Agreement), without in any such case making effective
provision whereby any and all Indebtedness under this Agreement then outstanding
will be secured by a Lien equally and ratably with, or prior to, such
Indebtedness for so long as such Indebtedness shall be so secured.
Notwithstanding the foregoing, the Borrower may, and may permit any Subsidiary
(other than a Project Finance Subsidiary) and EPD to, create, assume, incur or
suffer to exist any Lien upon any Principal Property to secure Indebtedness of
the Borrower, EPD or any other Person (other than the Indebtedness under this
Agreement), other than a Permitted Lien without securing the Indebtedness under
this Agreement, provided that the aggregate principal amount of all Indebtedness
then outstanding secured by such Lien and all similar Liens together with the
aggregate amount of Attributable Indebtedness deemed to be outstanding in
respect of all Sale/Leaseback Transactions (exclusive of any Permitted
Sale/Leaseback Transactions), does not exceed 10% of Consolidated Net Tangible
Assets.

 

46



--------------------------------------------------------------------------------

SECTION 6.03. Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the Equity Interests of any of its
Subsidiaries (other than Project Finance Subsidiaries) (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person may merge into or consolidate
with the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Subsidiary of the Borrower may be merged into, amalgamated with
or consolidated with another Subsidiary, change its jurisdiction of
organization, or change the type of business entity in which it conducts its
business, and (iii) Borrower may sell or otherwise dispose of all or any portion
of the Equity Interests of any of its Subsidiaries.

SECTION 6.04. Investment Restriction. Neither the Borrower nor any Subsidiary
(other than a Project Finance Subsidiary) will make or suffer to exist
investments in Project Finance Subsidiaries, in the aggregate at any one time
outstanding, in excess of the sum of (i) the amount of investments existing as
of the Effective Date in Project Finance Subsidiaries, (ii) $150,000,000, and
(iii) the amount of any portion of the investments permitted by this
Section 6.04 repaid to the Borrower or any Subsidiary as a dividend, repayment
of a loan or advance, release or discharge of a guarantee or other obligation or
other transfer of property or return of capital, as the case may be, occurring
after the Effective Date. Computation of the amount of any investment shall be
made without any adjustment for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such investment or interest or other
earnings on such investment.

SECTION 6.05. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries (other than Project Finance Subsidiaries) to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except as long as no Event of Default has occurred and is continuing or would
result therefrom, (i) the Borrower and the Subsidiaries may make Restricted
Payments necessary to fund the Program, (ii) the Borrower may make Restricted
Payments from Available Cash (as defined in the Company Agreement) from
Operating Surplus (as defined in the Company Agreement) cumulative from
January 1, 1999 through the date of such Restricted Payment, (iii) any
Subsidiary may buy back any of its own Equity Interests, and (iv) the Borrower
and its Subsidiaries may make payments or other distributions to officers,
directors or employees with respect to the exercise by any such Persons of
options, warrants or other rights to acquire Equity Interests in EPD, the
Borrower or such Subsidiary issued pursuant to an employment, equity award,
equity option or equity appreciation agreement or plans entered into by EPD, the
Borrower or such Subsidiary in the ordinary course of business; provided, that
even if an Event of Default shall have occurred and is continuing, no Subsidiary
shall be prohibited from upstreaming dividends or other payments to the Borrower
or any Subsidiary (which is not a Project Finance Subsidiary) or making, in the
case of any Subsidiary that is not wholly-owned (directly or indirectly) by the
Borrower, ratable dividends or payments, as the case may be, to the other owners
of Equity Interests in such Subsidiary.

 

47



--------------------------------------------------------------------------------

SECTION 6.06. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries (other than Project Finance Subsidiaries) to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement with any Person, other than the Lenders pursuant hereto, which
prohibits, restricts or imposes any conditions upon the ability of any
Subsidiary (other than Project Finance Subsidiaries) to (a) pay dividends or
make other distributions or pay any Indebtedness owed to the Borrower or any
Subsidiary, or (b) make subordinate loans or advances to or make other
investments in the Borrower or any Subsidiary in each case, other than
restrictions or conditions contained in, or existing by reasons of, any
agreement or instrument (i) existing on the date hereof and identified on
Schedule 6.06, (ii) relating to property existing at the time of the acquisition
thereof, so long as the restriction or condition relates only to the property so
acquired, (iii) relating to any Indebtedness of, or otherwise to, any Subsidiary
at the time such Subsidiary was merged, amalgamated or consolidated with or
into, or acquired by, the Borrower or a Subsidiary or became a Subsidiary and
not created in contemplation thereof, (iv) effecting a renewal, extension,
refinancing, refund or replacement (or successive extensions, renewals,
refinancings, refunds or replacements) of Indebtedness issued under an agreement
referred to in clauses (i) through (iii) above, so long as the restrictions and
conditions contained in any such renewal, extension, refinancing, refund or
replacement agreement, taken as a whole, are not materially more restrictive
than the restrictions and conditions contained in the original agreement, as
determined in good faith by the board of directors of the Manager,
(v) constituting customary provisions restricting subletting or assignment of
any leases of the Borrower or any Subsidiary or provisions in agreements that
restrict the assignment of such agreement or any rights thereunder,
(vi) constituting restrictions on the sale or other disposition of any property
securing Indebtedness as a result of a Lien on such property permitted
hereunder, (vii) constituting any temporary encumbrance or restriction with
respect to a Subsidiary under an agreement that has been entered into for the
disposition of all or substantially all of the outstanding Equity Interests of
or assets of such Subsidiary, provided that such disposition is otherwise
permitted hereunder, (viii) constituting customary restrictions on cash, other
deposits or assets imposed by customers and other persons under contracts
entered into in the ordinary course of business, (ix) constituting provisions
contained in agreements or instruments relating to Indebtedness that prohibit
the transfer of all or substantially all of the assets of the obligor under that
agreement or instrument unless the transferee assumes the obligations of the
obligor under such agreement or instrument or such assets may be transferred
subject to such prohibition, (x) constituting a requirement that a certain
amount of Indebtedness be maintained between a Subsidiary and the Borrower or
another Subsidiary, (xi) constituting any restriction or condition with respect
to property under an agreement that has been entered into for the disposition of
such property, provided that such disposition is otherwise permitted hereunder,
(xii) constituting any restriction or condition with respect to property under a
charter, lease or other agreement that has been entered into for the employment
of such property or (xiii) that is a Hybrid Security or an indenture, document,
agreement or security entered into or issued in connection with a Hybrid
Security or otherwise constituting a restriction or condition on the payment of
dividends or distributions by an issuer of a Hybrid Security.

SECTION 6.07 Financial Condition Covenant.

Ratio of Consolidated Indebtedness to Consolidated EBITDA. The Borrower shall
not permit its Debt Coverage Ratio in each case for the four full fiscal
quarters most recently ended to exceed:

5.00 to 1.00 as of the last day of any fiscal quarter;

 

48



--------------------------------------------------------------------------------

provided, following a Specified Acquisition (defined below), such ratio shall
not exceed

5.50 to 1.00 as of the last day of (i) the fiscal quarter in which the Specified
Acquisition occurred (the “Acquisition Quarter”), and (ii) the two fiscal
quarters following the Acquisition Quarter.

As used herein, “Specified Acquisition” means, at the election of Borrower, one
or more acquisitions of assets or entities or operating lines or divisions in
any rolling 12-month period for an aggregate purchase price of not less than
$100,000,000; provided, in the event the Debt Coverage Ratio exceeds 5.00 to
1.00 at the end of any fiscal quarter in which one or more acquisitions
otherwise qualifying as a Specified Acquisition but for Borrower’s failure to so
elect shall have occurred, Borrower shall be deemed to have so elected a
Specified Acquisition with respect thereto; provided, further, following the
election (or deemed election) of a Specified Acquisition, Borrower may not elect
(or be deemed to have elected) a subsequent Specified Acquisition unless, at the
time of such subsequent election, the Debt Coverage Ratio does not exceed 5.00
to 1.00.

For purposes of calculating such ratio the Project Finance Subsidiaries shall be
disregarded; however, such exclusion does not apply to, and there shall be
included in such calculation, the amount of cash dividends or distributions
payable with respect to such a period by a Project Finance Subsidiary which are
actually received by the Borrower or a Subsidiary (other than a Project Finance
Subsidiary) on or prior to the date the financial statements with respect to
such period referred to in Section 5.01 are required to be delivered by
Borrower. For purposes of this Section 6.07, if during any period of four fiscal
quarters the Borrower or any Subsidiary acquires any Person (or any interest in
any Person) or all or substantially all of the assets of any Person, the EBITDA
attributable to such assets or an amount equal to the percentage of ownership of
the Borrower or a Subsidiary, as the case may be, in such Person times the
EBITDA of such Person, for such period determined on a pro forma basis (which
determination, in each case, shall be subject to approval of the Administrative
Agent, not to be unreasonably withheld) may be included as Consolidated EBITDA
for such period as if such acquisition occurred on the first day of such four
fiscal quarter period; provided that during the portion of such period that
follows such acquisition, the computation in respect of the EBITDA of such
Person or such assets, as the case may be, shall be made on the basis of actual
(rather than pro forma) results.

In addition, for purposes of this Section 6.07, Hybrid Securities up to an
aggregate amount of 15% of Consolidated Total Capitalization shall be excluded
from Consolidated Indebtedness and Consolidated EBITDA may include, at
Borrower’s option, any Material Project EBITDA Adjustments as provided in the
definition thereof.

 

49



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower, EPD or any Subsidiary of the Borrower in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been incorrect in any material respect
when made or deemed made and such materiality is continuing;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.07 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after written notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall (i) fail to pay (A) any principal of or premium or interest
on any Material Indebtedness of the Borrower or such Material Subsidiary (as the
case may be), or (B) aggregate net obligations under one or more Hedging
Agreements (excluding amounts the validity of which are being contested in good
faith by appropriate proceedings, if necessary, and for which adequate reserves
with respect thereto are maintained on the books of the Borrower or such
Material Subsidiary (as the case may be)) in excess of $100,000,000, in each
case when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness or such Hedging Agreements;

 

50



--------------------------------------------------------------------------------

or (ii) default in the observance or performance of any covenant or obligation
contained in any agreement or instrument relating to any such Material
Indebtedness that in substance is customarily considered a default in loan
documents (in each case, other than a failure to pay specified in clause (i) of
this subsection (f)) and such default shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect thereof
is to accelerate the maturity of such Material Indebtedness or require such
Material Indebtedness to be prepaid prior to the stated maturity thereof; for
the avoidance of doubt the parties acknowledge and agree that any payment
required to be made under a guaranty of payment or collection described in
clause (c) of the definition of Indebtedness shall be due and payable at the
time such payment is due and payable under the terms of such guaranty (taking
into account any applicable grace period) and such payment shall be deemed not
to have been accelerated or required to be prepaid prior to its stated maturity
as a result of the obligation guaranteed having become due;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary (other than Project Finance Subsidiaries) or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h) the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary (other than Project Finance Subsidiaries) or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(i) the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate uninsured
amount equal to or greater than $100,000,000 shall be rendered against the
Borrower or any Material Subsidiary (other than Project Finance Subsidiaries) or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any such Material Subsidiary to enforce any such
judgment;

 

51



--------------------------------------------------------------------------------

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$100,000,000 for all periods;

(l) EPD takes, suffers or permits to exist any of the events or conditions
referred to in clauses (g), (h), (i) or (j) of this Article or if the section of
the EPD Guaranty Agreement that contains the payment obligation shall for any
reason cease to be valid and binding on EPD or if EPD shall so state in writing;

(m) the Manager or Enterprise GP takes, suffers or permits to exist any of the
events or conditions referred to in clauses (g), (h) or (i) of this Article;

(n) a Change in Control shall occur; or

(o) an “Event of Default” (as defined in the Multi-Year Credit Facility) shall
occur and be continuing;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (g) or
(h) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

52



--------------------------------------------------------------------------------

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable to the Lenders for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in

 

53



--------------------------------------------------------------------------------

connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. Anything herein to the contrary
notwithstanding, neither the Administrative Agent, the Co-Syndication Agents,
the Co-Documentation Agents, the Joint Lead Arrangers nor the Joint Book Runners
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement, the Notes or any documents related hereto
or thereto, except in its capacity, as applicable, as Administrative Agent,
Swingline Lender or a Lender hereunder.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the Borrower’s approval (which will not be
unreasonably withheld), to appoint another Lender as successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, with the
Borrower’s approval (which will not be unreasonably withheld or delayed, and the
Borrower’s approval shall not be required if an Event of Default has occurred
which is continuing), on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank and such bank, or its Affiliate, as applicable,
shall have capital and surplus equal to or greater than $500,000,000. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

54



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, and except as provided in
Section 9.01(e), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Borrower, to it at 1100 Louisiana Street, 10th Floor, Houston,
Texas 77002, Attention of Treasurer (Telecopy No. 713/381-8200);

(b) if to the Administrative Agent, to Wells Fargo Bank, National Association,
1525 West W.T. Harris Blvd. Mail Code: D1109-019, Charlotte, NC 28262,
Attention: Syndication Agency Services, Telephone No.: (704) 590-2706, Telecopy
No.: (704) 590-2790, E-mail: agencyservices.requests@wellsfargo.com, with a copy
to Wells Fargo Energy Group, 1000 Louisiana, 9th Floor, Houston, TX 77002, MAC
T0002-090, Attention Larry Robinson (Telecopy No. 713/319-1395);

(c) if to the Swingline Lender, to Wells Fargo Bank, National Association, 1525
West W.T. Harris Blvd. Mail Code: D1109-019, Charlotte, NC 28262,
Attention: Syndication Agency Services, Telephone No.: (704) 590-2706, Telecopy
No.: (704) 590-2790, E-mail: agencyservices.requests@wellsfargo.com, with a copy
to Wells Fargo Energy Group, 1000 Louisiana, 9th Floor, Houston, TX 77002, MAC
T0002-090, Attention Larry Robinson (Telecopy No. 713/319-1395);

(d) if to any other Lender, to it at its address (or telecopy number) of record
with the Administrative Agent, which Administrative Agent shall provide to the
Borrower or any Lender upon request from time to time; and

(e) The Borrower will have the option to provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement or any other document
executed in connection herewith, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(i) relates to a request for a new, or a conversion of an existing, Borrowing or
other extension of credit (including any election of an interest rate or
Interest Period relating thereto), (ii) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default, or (iv) other than the
requirements set forth in Sections 3.04, 4.01(i) and 5.01, is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or any other extension of credit hereunder (all
such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent. The Borrower further
agrees that the Administrative Agent may make the Communications available to
the Lenders by posting the Communications on SyndTrak or a substantially similar
electronic transmission system (the “Platform”). The Borrower acknowledges that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution. The Platform is provided “as is” and “as available”. The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including,

 

55



--------------------------------------------------------------------------------

without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent Parties in connection with the Communications
or the Platform. In no event shall the Administrative Agent or any of its
affiliates or any of their respective officers, directors, employees, agents,
advisors or representatives (collectively, “Agent Parties”) have any liability
to the Borrower, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications through the internet, except to the extent the
liability of any Agent Party is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such Agent
Party’s gross negligence or willful misconduct. The Administrative Agent agrees
that the receipt of the Communications by the Administrative Agent at its e-mail
address as specified by the Administrative Agent from time to time shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of this Agreement and any other documents executed in connection
herewith. Each of the Lenders agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of this Agreement and any other documents executed in connection
herewith. Each of the Lenders agrees (i) to notify the Administrative Agent in
writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notice may be sent by electronic
transmission, and (ii) that the foregoing notice may be sent to such e-mail
address. Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant hereto or any
other document executed in connection herewith in any other manner specified
herein or therein.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower

 

56



--------------------------------------------------------------------------------

and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase or extend the Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Loan or reduce the rate
of interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) release EPD from any of its
monetary obligations under the EPD Guaranty Agreement without the written
consent of each Lender, or (vi) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Swingline Lender hereunder without the prior written
consent of the Administrative Agent or the Swingline Lender, as the case may be.
Notwithstanding anything to the contrary herein, the Commitment and outstanding
Loans of a Defaulting Lender shall be disregarded for all purposes of any
determination of whether the requisite Lenders have taken or may take any action
hereunder, and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders, except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, nor may
the Maturity Date be extended, nor may the outstanding principal of any Loan
owed to such Defaulting Lender be forgiven without the consent of such
Defaulting Lender, (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender and (z) any amendment to the immediately
preceding clause (x) or (y) shall require the consent of all Lenders, including
the Defaulting Lenders.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
one law firm as counsel for the Administrative Agent, in connection with the
syndication (prior to the Effective Date) of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses reasonably incurred during the existence of an Event of
Default by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an

 

57



--------------------------------------------------------------------------------

“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available (x) to the extent that such losses, claims,
damages, liabilities or related expenses resulted from the gross negligence or
willful misconduct of such Indemnitee or any Related Party of such Indemnitee,
or (y) in connection with disputes among or between the Administrative Agent,
Lenders and/or their respective Related Parties.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Swingline Lender under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for indirect, special, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor, such demand to be in reasonable detail setting
forth the basis for and method of calculation of such amounts.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

58



--------------------------------------------------------------------------------

(b) Any Lender may assign to one or more assignees (other than the Borrower,
EPD, any of their Affiliates or a Defaulting Lender) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender or an Affiliate of a Lender, each of the
Borrower and the Administrative Agent (and, in the case of an assignment of all
or a portion of a Commitment or any Lender’s obligations in respect of its
Swingline Exposure, the Swingline Lender) must give their prior written consent
to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, (iii) each partial assignment shall
result in the assignor retaining a Commitment of not less than $10,000,000 and
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement, (iv) the parties (other
than the Borrower) to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, (v) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
(vi) no assignment to a foreign bank shall be made hereunder unless, at the time
of such assignment, there is no withholding tax applicable with respect to such
foreign bank for which the Borrower would be or become responsible under
Section 2.17; and provided further that any consent of the Borrower otherwise
required under this paragraph shall not be required if an Event of Default has
occurred and is continuing. Subject to acceptance and recording thereof pursuant
to paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03 as to matters occurring on or
prior to date of assignment). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this paragraph
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York, the
address of which shall be made available to any party to this Agreement upon
request: a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

59



--------------------------------------------------------------------------------

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Swingline Lender, sell participations to one or more banks or other
entities, other than a Defaulting Lender (a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the loan
documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any loan document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender and has zero withholding at the time of participation.

 

60



--------------------------------------------------------------------------------

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank or any central bank having jurisdiction over
such Lender, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Revolving Loans previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Revolving Loans and participations
in Swingline Loans in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject

 

61



--------------------------------------------------------------------------------

matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective on the Effective Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by bankruptcy, insolvency, receivership or
similar law, as determined in good faith by the Administrative Agent or the
Swingline Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing and acceleration of the Loans shall have occurred under Article VII,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff granted hereunder, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations under this Agreement owing to
such Defaulting Lender as to which it exercised such right of setoff. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any

 

62



--------------------------------------------------------------------------------

such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Co-Syndication Agents, the Co-Documentation Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an

 

63



--------------------------------------------------------------------------------

agreement containing provisions substantially the same as those of this Section,
to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (including
any pledgee or assignee permitted under Section 9.04(g)), (g) with the consent
of the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, Co-Syndication Agents, Co-Documentation
Agents or any Lender on a nonconfidential basis from a source other than the
Borrower and its Related Parties. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
(to the extent lawful) with interest thereon at the Federal Funds Effective Rate
to the date of repayment, shall have been received by such Lender.

SECTION 9.14. Liability of Manager. It is hereby understood and agreed that
Manager shall have no personal liability, as a member of the Borrower or
otherwise, for the payment of any amount owing or to be owing hereunder.

SECTION 9.15. USA Patriot Act Notice. Each Lender and Agent (for itself and not
on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2003)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or the
Agent, as applicable, to identify Borrower in accordance with the Act. The
Borrower shall, following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other loan document
executed or delivered in connection herewith), Borrower acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by Administrative Agent,
arrangers and Lenders are arm’s-length commercial transactions between

 

64



--------------------------------------------------------------------------------

Borrower and its Affiliates, on the one hand, and Administrative Agent,
arrangers and Lenders, on the other hand, (B) Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other loan documents executed or delivered in connection herewith;
(ii) (A) Administrative Agent, each Lender and each arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for Borrower or any of its Affiliates, or any other Person
and (B) neither Administrative Agent nor any arranger or Lender has any
obligation to Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other loan documents executed or delivered in connection herewith; and
(iii) Administrative Agent, arrangers and Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower and its Affiliates, and neither
Administrative Agent, any arranger or any Lender has any obligation to disclose
any of such interests to Borrower or its Affiliates. To the fullest extent
permitted by law, Borrower hereby waives and releases any claims that it may
have against Administrative Agent, any arranger or any Lender with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

[Signature Pages to Follow]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ENTERPRISE PRODUCTS OPERATING LLC By:   Enterprise Products OLPGP, Inc.,   its
Manager By:  

/s/ Bryan F. Bulawa

  Bryan F. Bulawa   Senior Vice President and Treasurer

 

66



--------------------------------------------------------------------------------

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Administrative Agent, Swingline Lender

and a Lender

By:  

/s/ Fannie C. Pryce

  Name:   Fannie C. Pryce   Title:   RM-AVP

 

  S-1    EPD 364-Day



--------------------------------------------------------------------------------

CITIBANK, N.A., as Co-Syndication Agent and a Lender By:  

/s/ Andrew Sidford

  Name:   Andrew Sidford   Title:   Vice President

 

  S-2    EPD 364-Day



--------------------------------------------------------------------------------

DNB BANK ASA, NEW YORK BRANCH as Co-Syndication Agent By:  

/s/ Kristie Li

  Name:   Kristie Li   Title:   First Vice President By:  

/s/ Andrea Ozbolt

  Name:   Andrea Ozbolt   Title:   Vice President

DNB BANK ASA, GRAND CAYMAN BRANCH

as a Lender

By:  

/s/ Kristie Li

  Name:   Kristie Li   Title:   First Vice President By:  

/s/ Andrea Ozbolt

  Name:   Andrea Ozbolt   Title:   Vice President

 

  S-3    EPD 364-Day



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent and a Lender By:  

/s/ Stephanie Balette

  Name:   Stephanie Balette   Title:   Authorized Officer

 

  S-4    EPD 364-Day



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as Co-Syndication Agent and a Lender By:  

/s/ Raymond Ventura

  Name:   Raymond Ventura   Title:   Deputy General Manager

 

  S-5    EPD 364-Day



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Co-Syndication Agent and a Lender By:  

/s/ Matthew Main

  Name:   Matthew Main   Title:   Authorised Signatory

 

  S-6    EPD 364-Day



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Documentation Agent and a Lender
By:  

/s/ Maria Ferradas

  Name:   Maria Ferradas   Title:   Vice President

 

  S-7    EPD 364-Day



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA as Co-Documentation Agent and a Lender By:  

/s/ Mark Sparrow

  Name:   Mark Sparrow   Title:   Director

 

  S-8    EPD 364-Day



--------------------------------------------------------------------------------

SUNTRUST BANK as Co-Documentation Agent and a Lender By:  

/s/ Carmen Malizia

  Name:   Carmen Malizia   Title:   Director

 

  S-9    EPD 364-Day



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as Co-Documentation Agent By:  

/s/ Lana Gifas

  Name:   Lana Gifas   Title:   Attorney-in-Fact By:  

/s/ Kenneth Chin

  Name:   Kenneth Chin   Title:   Attorney-in-Fact

UBS LOAN FINANCE LLC,

as a Lender

By:  

/s/ Lana Gifas

  Name:   Lana Gifas   Title:   Director By:  

/s/ Kenneth Chin

  Name:   Kenneth Chin   Title:   Director

 

  S-10    EPD 364-Day



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Co-Documentation Agent and a Lender By:  

/s/ Jim Allred

  Name:   Jim Allred   Title:   Designated Signatory

 

  S-11    EPD 364-Day



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., a Lender By:  

/s/ Alia Qaddumi

  Name:   Alia Qaddumi   Title:   Vice President

 

  S-12    EPD 364-Day



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Alicia Borys

  Name:   Alicia Borys   Title:   Vice President

 

  S-13    EPD 364-Day



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, a Lender By:  

/s/ Doreen Barr

  Name:   Doreen Barr   Title:   Authorized Signatory By:  

/s/ Michael Spaight

  Name:   Michael Spaight   Title:   Authorized Signatory

 

  S-14    EPD 364-Day



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, a Lender By:  

/s/ Ming K. Chu

  Name:   Ming K. Chu   Title:   Vice President By:  

/s/ Virginia Cosenza

  Name:   Virginia Cosenza   Title:   Vice President

 

  S-15    EPD 364-Day



--------------------------------------------------------------------------------

MORGAN STANLEY BANK NA, as a Lender By:  

/s/ Kelly Chin

  Name:   Kelly Chin   Title:   Authorized Signatory

 

  S-16    EPD 364-Day



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ Kelly Chin

  Name:   Kelly Chin   Title:   Authorized Signatory

 

  S-17    EPD 364-Day



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, a Lender By:  

/s/ Patrick Jeffrey

  Name:   Patrick Jeffrey   Title:   Vice President

 

  S-18    EPD 364-Day



--------------------------------------------------------------------------------

COMPASS BANK, a Lender By:  

/s/ Umar Hassan

  Name:   Umar Hassan   Title:   Vice President

 

  S-19    EPD 364-Day



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORP., a Lender By:  

/s/ James D. Weinstein

  Name:   James D. Weinstein   Title:   Managing Director

 

  S-20    EPD 364-Day



--------------------------------------------------------------------------------

ING CAPITAL LLC, a Lender By:  

/s/ Cheryl LaBelle

  Name:   Cheryl LaBelle   Title:   Managing Director

 

  S-21    EPD 364-Day



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., a Lender By:  

/s/ Alexander L. Rody

  Name:   Alexander L. Rody   Title:   Senior Vice President

 

  S-22    EPD 364-Day



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Commitment      Applicable Percentage*  

Wells Fargo Bank, National Association

   $ 53,125,000.00         5.3125000000 % 

Citibank, N.A.

   $ 53,125,000.00         5.3125000000 % 

DNB Bank ASA, Grand Cayman Branch

   $ 53,125,000.00         5.3125000000 % 

JPMorgan Chase Bank, N.A.

   $ 53,125,000.00         5.3125000000 % 

Mizuho Corporate Bank, Ltd.

   $ 53,125,000.00         5.3125000000 % 

The Royal Bank of Scotland plc

   $ 53,125,000.00         5.3125000000 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 53,125,000.00         5.3125000000 % 

The Bank of Nova Scotia

   $ 53,125,000.00         5.3125000000 % 

SunTrust Bank

   $ 53,125,000.00         5.3125000000 % 

UBS Loan Finance LLC

   $ 53,125,000.00         5.3125000000 % 

Royal Bank of Canada

   $ 53,125,000.00         5.3125000000 % 

Bank of America, N.A.

   $ 50,000,000.00         5.0000000000 % 

Barclays Bank PLC

   $ 50,000,000.00         5.0000000000 % 

Credit Suisse AG, Cayman Islands Branch

   $ 50,000,000.00         5.0000000000 % 

Deutsche Bank AG New York Branch

   $ 50,000,000.00         5.0000000000 % 

Morgan Stanley Bank NA

   $ 25,000,000.00         2.5000000000 % 

Morgan Stanley Senior Funding, Inc.

   $ 25,000,000.00         2.5000000000 % 

U.S. Bank National Association

   $ 50,000,000.00         5.0000000000 % 

Compass Bank

   $ 43,750,000.00         4.3750000000 % 

Sumitomo Mitsui Banking Corp.

   $ 43,750,000.00         4.3750000000 % 

ING Capital LLC

   $ 20,833,333.33         2.0833333333 % 

Raymond James Bank, FSB

   $ 7,291,666.67         0.7291666667 %    

 

 

    

 

 

 

TOTAL

   $ 1,000,000,000.00         100.0000000000 % 

 

* Rounded to 10 decimal places



--------------------------------------------------------------------------------

SCHEDULE 3.05

DISCLOSED MATTERS

None



--------------------------------------------------------------------------------

SCHEDULE 3.11

SUBSIDIARIES

 

Name of Subsidiary

  

Jurisdiction
of Formation

  

Effective Ownership

Acadian Gas Pipeline System

   Delaware   

TXO-Acadian Gas Pipeline, LLC – 50%

MCN Acadian Gas Pipeline, LLC – 50%

Acadian Gas, LLC

   Delaware    Duncan Energy Partners L.P. – 100%

Adamana Land Company, LLC

   Delaware    Enterprise Products Operating LLC – 100%

Arizona Gas Storage, L.L.C.

   Delaware   

Enterprise Arizona Gas, L.L.C. – 60%

Third Party – 40%

Atlantis Offshore, LLC

   Delaware   

Manta Ray Gathering Company, L.L.C. – 50%

Manta Ray Offshore Gathering Company, L.L.C. – 50%

Baton Rouge Fractionators LLC

   Delaware   

Enterprise Products Operating LLC – 32.25%

Third Parties – 67.75%

Baton Rouge Pipeline LLC

   Delaware    Baton Rouge Fractionators LLC – 100%

Baton Rouge Propylene Concentrator LLC

   Delaware   

Enterprise Products Operating LLC – 30%

Third Parties – 70%

Belle Rose NGL Pipeline, L.L.C.

   Delaware   

Enterprise NGL Pipelines, LLC –41.67%

Enterprise Products Operating LLC – 58.33%

Belvieu Environmental Fuels GP, LLC

   Texas    Enterprise Products Operating LLC – 100%

Belvieu Environmental Fuels LLC

   Texas   

Enterprise Products Operating LLC – 99%

Belvieu Environmental Fuels GP, LLC – 1%

Cajun Pipeline Company, LLC

   Texas    Enterprise Products Operating LLC – 100%

Calcasieu Gas Gathering System

   Texas   

TXO-Acadian Gas Pipeline, LLC – 50%

MCN Acadian Gas Pipeline, LLC – 50%

Cameron Highway Oil Pipeline Company

   Delaware   

Cameron Highway Pipeline I, L.P. – 50%

Third Party – 50%

Cameron Highway Pipeline GP, L.L.C.

   Delaware    Enterprise GTM Holdings L.P. – 100%

Cameron Highway Pipeline I, L.P.

   Delaware   

Enterprise GTM Holdings L.P. – 99%

Cameron Highway Pipeline GP, L.L.C. – 1%

Canadian Enterprise Gas Products, Ltd.

   Alberta, Canada    Enterprise Products Operating LLC – 100%

Centennial Pipeline LLC

   Delaware   

Enterprise TE Products Pipeline Company, LLC – 50%

Third Party – 50%

Chama Gas Services, LLC

   Delaware   

Enterprise New Mexico Ventures, LLC – 75%

Third Party – 25%

Channelview Fleeting Services, L.L.C.

   Texas    Enterprise Marine Services LLC – 100%

Chaparral Pipeline Company, LLC

   Texas   

Enterprise Midstream Companies LLC – 99.999%

Enterprise NGL Pipelines II LLC – 0.001%

Chunchula Pipeline Company, LLC

   Texas    Enterprise Products Operating LLC – 100%

CTCO of Texas, LLC

   Texas    Enterprise Marine Services LLC – 100%

Cypress Gas Marketing, LLC

   Delaware    Acadian Gas, LLC – 100%

Cypress Gas Pipeline, LLC

   Delaware    Acadian Gas, LLC – 100%

Dean Pipeline Company, LLC

   Texas   

Enterprise Midstream Companies LLC – 99.999%

Enterprise NGL Pipelines, LLC – 0.001%

Deep Gulf Development, LLC

   Delaware    Enterprise Offshore Development, LLC – 100%

Deepwater Gateway, L.L.C.

   Delaware   

Enterprise Field Services, LLC – 50%

Third Party – 50%

DEP Holdings, LLC    Delaware    Enterprise Products Operating LLC – 100%



--------------------------------------------------------------------------------

Name of Subsidiary

  

Jurisdiction
of Formation

  

Effective Ownership

DEP Offshore Port System, LLC

   Texas    Duncan Energy Partners L.P. – 100%

Dixie Pipeline Company LLC

   Delaware    Enterprise Products Operating LLC – 100%

Duncan Energy Partners L.P.

   Delaware   

Enterprise GTM Holdings L.P. – 99.299%

DEP Holdings LLC – 0.700%

Enterprise Products OLPGP, Inc. – 0.001%

Eagle Ford Pipeline LLC

   Delaware   

Enterprise Crude Pipeline LLC – 50%

Third Party – 50%

ECO Property LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Energy Ventures, LLC

   Colorado    Enterprise Crude Oil LLC – 100%

Enterprise Aggregation LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Enterprise Arizona Gas, LLC

   Delaware    Enterprise Field Services, LLC – 100%

Enterprise Bakken LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Enterprise Big Thicket Pipeline System LLC

   Texas    Enterprise GC LLC – 100%

Enterprise Bighorn LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Enterprise Crude GP LLC

   Delaware    TCTM, L.P. – 100%

Enterprise Crude Oil LLC

   Texas   

TCTM, L.P. – 99.99%

Enterprise Crude GP LLC – 0.01%

Enterprise Crude Pipeline LLC

   Texas   

TCTM, L.P. – 99.99%

Enterprise Crude GP LLC – 0.01%

Enterprise Custom Marketing LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Enterprise EF78 LLC

   Delaware   

Enterprise Products Texas Operating LLC – 75%

Third Party – 25%

Enterprise Energy LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Enterprise Field Services, LLC

   Delaware    Enterprise GTM Holdings L.P. – 100%

Enterprise Fractionation, LLC

   Delaware    Enterprise Products Operating LLC – 100%

Enterprise Gas Liquids LLC

   Texas    Enterprise Products Operating LLC – 100%

Enterprise Gas Processing, LLC

   Delaware    Enterprise Products Operating LLC – 100%

Enterprise Gathering II LLC

   Delaware    Enterprise Products Operating LLC – 100%

Enterprise Gathering LLC

   Delaware    Enterprise Products Operating LLC – 100%

Enterprise GC LLC

   Delaware    Duncan Energy Partners L.P. – 100%

Enterprise GP LLC

   Delaware    Enterprise TE Partners L.P. – 100%

Enterprise GTM Hattiesburg Storage, LLC

   Delaware    Enterprise GTM Holdings L.P. – 100%

Enterprise GTM Holdings L.P.

   Delaware   

Enterprise Products Operating LLC – 99%

Enterprise GTMGP, LLC – 1%

Enterprise GTM Offshore Operating Company, LLC

   Delaware    Enterprise GTM Holdings L.P. – 100%

Enterprise GTMGP, LLC

   Delaware    Enterprise Products GTM, LLC – 100%

Enterprise Hydrocarbons L.P.

   Delaware   

Enterprise Products Texas Operating LLC – 99%

Enterprise Products Operating LLC – 1%

Enterprise Intrastate LLC

   Delaware    Duncan Energy Partners L.P. – 100%

Enterprise Jonah Gas Gathering Company LLC

   Delaware    Enterprise Products Operating LLC – 100%

Enterprise Liquids Pipeline LLC

   Delaware    Enterprise Products Operating LLC – 100%

Enterprise Logistic Services LLC

(DBA Enterprise Transportation Company)

   Texas    Enterprise Products Operating LLC – 100%

Enterprise Lou-Tex NGL Pipeline L.P.

   Texas   

Enterprise Products Operating LLC – 99%

HSC Pipeline Partnership, LLC – 1%

Enterprise Lou-Tex Propylene Pipeline LLC

   Texas    Duncan Energy Partners L.P. – 100%

Enterprise Louisiana Pipeline LLC

   Texas    Enterprise Products Operating LLC – 100%

Enterprise Marine Services LLC

   Delaware    Enterprise TE Partners L.P. – 100%



--------------------------------------------------------------------------------

Name of Subsidiary

  

Jurisdiction

of Formation

  

Effective Ownership

Enterprise Metering LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Enterprise Midstream Companies LLC

   Texas   

Enterprise TE Partners L.P. – 99.999%

Enterprise GP LLC – 0.001%

Enterprise MT LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Enterprise ND LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Enterprise New Mexico Ventures, LLC

   Delaware    Enterprise Field Services, LLC – 100%

Enterprise NGL Pipelines II LLC

   Delaware    Enterprise Midstream Companies LLC – 100%

Enterprise NGL Pipelines, LLC

   Delaware    Enterprise Products Operating LLC – 100%

Enterprise NGL Private Lines & Storage, LLC

   Delaware    Enterprise Products Operating LLC – 100%

Enterprise Niobrara LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Enterprise NW Marketing LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Enterprise Offshore Development, LLC

   Delaware    Moray Pipeline Company, LLC – 100%

Enterprise Offshore Port System, LLC

   Texas    Enterprise Products Operating LLC – 100%

Enterprise Pathfinder, LLC

   Delaware    Enterprise GTM Holdings L.P. – 100%

Enterprise Pelican Pipeline L.P.

   Texas   

Evangeline Gulf Coast Gas, LLC – 90%

Evangeline Gas Corp. – 10%

Enterprise Petroleum LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Enterprise Plevna Marketing LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Enterprise Powder River LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Enterprise Products BBCT LLC

   Texas   

Enterprise Crude Oil LLC – 99.99%

Enterprise Crude GP LLC – 0.01%

Enterprise Products GTM, LLC

   Delaware    Enterprise Products Operating LLC – 100%

Enterprise Products Marketing Company LLC

   Texas    Enterprise Products Operating LLC – 100%

Enterprise Products OLPGP, Inc.

   Delaware    Enterprise Products Partners L.P. – 100%

Enterprise Products Operating LLC

   Texas   

Enterprise Products Partners L.P. – 99.999%

Enterprise Products OLPGP, Inc. – 0.001%

Enterprise Products Pipeline Company LLC

   Delaware    Enterprise Products Operating LLC – 100%

Enterprise Products Texas Operating LLC

   Texas   

Enterprise Products Operating LLC – 99%

Enterprise Products OLPGP, Inc. – 1%

Enterprise Propane Terminals and Storage, LLC

   Delaware    Enterprise Terminals & Storage, LLC – 100%

Enterprise Refined Products Company LLC

   Delaware    Enterprise TE Products Pipeline Company LLC –100%

Enterprise Refined Products Marketing Company LLC

   Delaware    Enterprise Refined Products Company LLC – 100%

Enterprise Rocky Mountain LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Enterprise Sage Marketing LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Enterprise Seaway L.P.

   Delaware   

Enterprise Crude Pipeline LLC – 99.99%

Enterprise Crude GP LLC – 0.01%

Enterprise TE Investments LLC

   Delaware    Enterprise Products Pipeline Company LLC – 100%

Enterprise TE Partners L.P.

   Delaware   

Enterprise Products Pipeline Company LLC – 2%

Enterprise Products Operating LLC – 98%

Enterprise TE Products Pipeline Company LLC

   Texas   

Enterprise TE Partners L.P. – 99.999%

Enterprise GP LLC – 0.001%

Enterprise Terminalling LLC

   Texas   

Enterprise Products Operating LLC – 99%

Enterprise Gas Liquids LLC – 1%

Enterprise Terminals & Storage, LLC

   Delaware    Mapletree, LLC – 100%

Enterprise Texas Pipeline LLC

   Texas    Duncan Energy Partners L.P. – 100%

Enterprise Transload LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Enterprise White River Hub, LLC

   Delaware    Enterprise Products Operating LLC – 100%

Enterprise Williston Basin LLC

   Delaware    Enterprise Crude Oil LLC – 100%



--------------------------------------------------------------------------------

Name of Subsidiary

  

Jurisdiction

of Formation

  

Effective Ownership

Enterprise WY LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Evangeline Gas Corp.

   Delaware    Evangeline Gulf Coast Gas, LLC – 100%

Evangeline Gulf Coast Gas, LLC

   Delaware    Acadian Gas, LLC – 100%

Flextrend Development Company, L.L.C.

   Delaware    Enterprise GTM Holdings L.P. – 100%

Front Range Pipeline LLC

   Delaware   

Enterprise Products Operating LLC – 33.33%

Third Parties – 66.67%

Groves RGP Pipeline LLC

   Texas   

Enterprise Products Operating LLC – 99%

Enterprise Products Texas Operating LLC – 1%

High Island Offshore System, L.L.C.

   Delaware    Enterprise GTM Holdings L.P. – 100%

HSC Pipeline Partnership, LLC

   Texas   

Enterprise Products Operating LLC – 99%

Enterprise Products OLPGP, Inc. – 1%

Independence Hub, LLC

   Delaware   

Enterprise Field Services, LLC – 80%

Third Party – 20%

JMRS Transport Services, Inc.

   Delaware    Enterprise Logistic Services LLC – 100%

K/D/S Promix, L.L.C.

   Delaware   

Enterprise Fractionation, LLC – 50%

Third Parties – 50%

La Porte Pipeline Company, L.P.

   Texas   

Enterprise Products Operating LLC – 49.5%

La Porte Pipeline GP, LLC – 1.0%

Third Party – 49.5%

La Porte Pipeline GP, L.L.C.

   Delaware   

Enterprise Products Operating LLC – 50%

Third Party – 50%

Manta Ray Gathering Company, L.L.C.

   Delaware    Enterprise GTM Holdings L.P. – 100%

Manta Ray Offshore Gathering Company, L.L.C.

   Delaware    Neptune Pipeline Company, L.L.C. – 100%

Mapletree, LLC

   Delaware    Enterprise Products Operating LLC – 100%

MCN Acadian Gas Pipeline, LLC

   Delaware    Acadian Gas, LLC – 100%

MCN Pelican Interstate Gas, LLC

   Delaware    Acadian Gas, LLC – 100%

Mid-America Pipeline Company, LLC

   Delaware    Mapletree, LLC – 100%

Mont Belvieu Caverns, LLC

   Delaware    Duncan Energy Partners L.P. – 100%

Moray Pipeline Company, L.L.C.

   Delaware    Enterprise Products Operating LLC – 100%

Nautilus Pipeline Company, L.L.C.

   Delaware    Neptune Pipeline Company, L.L.C. – 100%

Neches Pipeline System

   Delaware   

TXO-Acadian Gas Pipeline, LLC – 50%

MCN Acadian Gas Pipeline, LLC – 50%

Nemo Gathering Company, LLC

   Delaware   

Moray Pipeline Company, LLC – 33.92%

Third Party – 66.08%

Neptune Pipeline Company, L.L.C.

   Delaware   

Sailfish Pipeline Company, L.L.C. – 25.67%

Third Parties – 74.33%

Norco-Taft Pipeline, LLC

   Delaware    Enterprise NGL Private Lines & Storage, LLC – 100%

Olefins Terminal LLC

   Delaware    Enterprise Products Operating LLC – 100%

Panola Pipeline Company, LLC

   Texas   

Enterprise Midstream Companies LLC – 99.999%

Enterprise NGL Pipelines II LLC – 0.001%

Pontchartrain Natural Gas System

   Texas   

TXO-Acadian Gas Pipeline, LLC – 50%

MCN Acadian Gas Pipeline, LLC – 50%

Port Neches GP LLC

   Texas    Enterprise Products Operating LLC – 100%

Port Neches Pipeline LLC

   Texas   

Enterprise Products Operating LLC – 99%

Port Neches GP LLC – 1%

Poseidon Oil Pipeline Company, L.L.C.

   Delaware   

Poseidon Pipeline Company, L.L.C. – 36%

Third Parties – 64%

Poseidon Pipeline Company, L.L.C.

   Delaware    Enterprise GTM Holdings L.P. – 100%

QP-LS, LLC

   Wyoming    Lubrication Services, LLC – 100%



--------------------------------------------------------------------------------

Name of Subsidiary

  

Jurisdiction

of Formation

  

Effective Ownership

Quanah Pipeline Company, LLC

   Texas   

Enterprise Midstream Companies LLC – 99.999%

Enterprise NGL Pipelines II LLC – 0.001%

Rio Grande Pipeline Company

   Texas   

Enterprise Products Operating Company – 70%

Third Party – 30%

Rugged West Services LLC

   Delaware    Enterprise Crude Oil LLC – 100%

Sabine Propylene Pipeline LLC

   Texas    Duncan Energy Partners L.P. – 100%

Sailfish Pipeline Company, L.L.C.

   Delaware    Enterprise Products Operating LLC – 100%

Seaway Crude Pipeline Company LLC

   Delaware   

Enterprise Seaway L.P. – 50%

Third Parties – 50%

Seminole Pipeline Company LLC

   Delaware    Enterprise Products Operating LLC – 100%

Skelly-Belvieu Pipeline Company, L.L.C.

   Delaware   

Enterprise Products Operating LLC – 50%

Third Party – 50%

Sorrento Pipeline Company, LLC

   Texas    Enterprise Products Operating LLC – 100%

South Texas NGL Pipelines, LLC

   Delaware    Duncan Energy Partners L.P. – 100%

Southeast Keathley Canyon Pipeline Company, L.L.C.

   Delaware   

Enterprise Field Services, LLC – 50%

Third Party – 50%

TCTM, L.P.

   Delaware   

Enterprise TE Partners L.P. – 99.999%

Enterprise GP LLC – 0.001%

TECO Gas Gathering LLC

   Delaware    Enterprise Products Operating LLC – 100%

TECO Gas Processing LLC

   Delaware    Enterprise Products Operating LLC – 100%

Tejas-Magnolia Energy, LLC

   Delaware   

Pontchartrain Natural Gas System – 96.6%

MCN Pelican Interstate Gas, LLC – 3.4%

TEPPCO O/S Port System, LLC

   Texas    Enterprise Crude GP LLC – 100%

Texas Express Gathering LLC

   Delaware   

Enterprise Products Operating LLC – 45%

Third Parties – 55%

Texas Express Pipeline LLC

   Delaware   

Enterprise Products Operating LLC – 35%

Third Parties – 65%

Transport 4, L.L.C.

   Delaware   

Enterprise TE Products Pipeline Company LLC – 25%

Third Parties – 75%

Tri-States NGL Pipeline, L.L.C.

   Delaware   

Enterprise Products Operating LLC – 50%

Enterprise NGL Pipelines, LLC – 33.3%

Third Party – 16.67%

TXO-Acadian Gas Pipeline, LLC

   Delaware    Acadian Gas, LLC – 100%

Venice Energy Services Company, L.L.C.

   Delaware   

Enterprise Gas Processing LLC – 13.1%

Third Parties – 86.99%

White River Hub, LLC

   Delaware   

Enterprise White River Hub, LLC – 50%

Third Party – 50%

Wilcox Pipeline Company, LLC

   Texas   

Enterprise Midstream Companies LLC – 99.999%

Enterprise NGL Pipelines II LLC – 0.001%

Wilprise Pipeline Company, L.L.C.

   Delaware   

Enterprise Products Operating LLC – 74.7%

Third Party – 25.3%



--------------------------------------------------------------------------------

SCHEDULE 6.06

EXISTING RESTRICTIONS

None



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the 364-Day Revolving Credit Agreement dated as of June 19,
2013 (as amended and in effect on the date hereof, the “Credit Agreement”),
among Enterprise Products Operating LLC, the Lenders named therein and Wells
Fargo Bank, National Association, as Administrative Agent for the Lenders. Terms
defined in the Credit Agreement are used herein with the same meanings.

The Assignor named herein hereby sells and assigns, without recourse, to the
Assignee named herein, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
herein the interests set forth herein (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth herein in the Commitment of the Assignor on
the Assignment Date and Revolving Loans owing to the Assignor which are
outstanding on the Assignment Date, together with the participations in
Swingline Loans held by the Assignor on the Assignment Date, but excluding
accrued interest and fees to and excluding the Assignment Date. The Assignee
hereby acknowledges receipt of a copy of the Credit Agreement. From and after
the Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 9.04(b) of the Credit Agreement.

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment

(“Assignment Date”):

 

1



--------------------------------------------------------------------------------

Facility

   Principal Amount Assigned      Percentage Assigned of
Facility/Commitment (set forth, to
at least  8 decimals, as a percentage
of the Facility and the aggregate
Commitments of all Lenders
thereunder)  

Commitment Assigned:

   $              % 

Revolving Loans:

     

The terms set forth above are hereby agreed to:

 

[Name of Assignor] , as Assignor By:  

 

  Name:   Title: [Name of Assignee] , as Assignee By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

The undersigned hereby consent to the within assignment:

 

Enterprise Products Operating LLC     Wells Fargo Bank, National Association,  
    as Administrative Agent By:  

Enterprise Products OLPGP, Inc.,

Manager

      By:  

 

    By:  

 

  Name:       Name:   Title:       Title:

Wells Fargo Bank, National Association,

as Swingline Lender

      By:  

 

        Name:         Title:      

 

3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

Dated                     

Wells Fargo Bank, National Association,

as Administrative Agent

1525 W WT Harris Blvd.

Charlotte, NC 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This Borrowing Request is delivered to you by Enterprise Products Operating LLC
(the “Borrower”), a Texas limited liability company, under Section 2.03 of the
364-Day Revolving Credit Agreement dated as of June 19, 2013 (as restated,
amended, modified, supplemented and in effect, the “Credit Agreement”), by and
among the Borrower, the Lenders party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent.

1. The Borrower hereby requests that the Lenders make a Loan or Loans in the
aggregate principal amount of $         (the “Revolving Loan” or the “Revolving
Loans”).1/

2. The Borrower hereby requests that the Revolving Loan or Revolving Loans be
made on the following Business Day: 2/

3. The Borrower hereby requests that the Revolving Loan or Revolving Loans bear
interest at the following interest rate, plus (if Eurodollar Loan) the
Applicable Rate, as set forth below:

 

Type of Revolving Loan

   Principal
Component of
Revolving Loan    Interest
Rate    Interest Period
(if  applicable)    Maturity Date
for
Interest  Period
(if applicable)                                    

4. The Borrower hereby requests that the funds from the Revolving Loan or
Revolving Loans be disbursed to the following bank account:
                                        .

 

1. Complete with an amount in accordance with Section 2.03 of the Credit
Agreement.

2. Complete with a Business Day in accordance with Section 2.03 of the Credit
Agreement.

 

1



--------------------------------------------------------------------------------

5. After giving effect to the requested Revolving Loan, the sum of the Exposures
(including the requested Revolving Loans) does not exceed the maximum amount
permitted to be outstanding pursuant to the terms of the Credit Agreement.

6. All of the conditions applicable to the Revolving Loans requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loans.

7. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
     day of             ,         .

 

ENTERPRISE PRODUCTS OPERATING LLC By:   Enterprise Products OLPGP, Inc.,   its
Manager By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

INTEREST ELECTION REQUEST

Dated                     

Wells Fargo Bank, National Association,

as Administrative Agent

1525 W WT Harris Blvd.

Charlotte, NC 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Interest Election Request (the “Request”) is delivered to you
under Section 2.07 of the 364-Day Revolving Credit Agreement dated as of
June 19, 2013 (as restated, amended, modified, supplemented and in effect from
time to time, the “Credit Agreement”), by and among Enterprise Products
Operating LLC, a Texas limited liability company (the “Company”), the Lenders
party thereto (the “Lenders”), and Wells Fargo Bank, National Association, as
Administrative Agent.

1. This Interest Election Request is submitted for the purpose of:

(a) [Converting] [Continuing] a                      Revolving Loan [into] [as]
a                      Loan.1/

(b) The aggregate outstanding principal balance of such Revolving Loan is
$        .

(c) The last day of the current Interest Period for such Revolving Loan is
                     .2/

(d) The principal amount of such Revolving Loan to be [converted] [continued] is
$         .3/

(e) The requested effective date of the [conversion] [continuation] of such
Revolving Loan is                      .4 /

(f) The requested Interest Period applicable to the [converted] [continued]
Revolving Loan is                      .5/

 

1. Delete the bracketed language and insert “Alternate Base Rate” or “LIBO
Rate”, as applicable, in each blank.

2. Insert applicable date for any Eurodollar Loan being converted or continued.

3. Complete with an amount in compliance with Section 2.08 of the Credit
Agreement.

4. Complete with a Business Day in compliance with Section 2.08 of the Credit
Agreement.

 

1



--------------------------------------------------------------------------------

2. With respect to a Revolving Borrowing to be converted to or continued as a
Eurodollar Borrowing, no Event of Default exists, and none will exist upon the
conversion or continuation of the Revolving Borrowing requested herein.

3. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
this      day of             ,         .

 

ENTERPRISE PRODUCTS OPERATING LLC By:   Enterprise Products OLPGP, Inc.,   its
Manager By:  

 

  Name:   Title:

 

5. Complete for each Eurodollar Loan in compliance with the definition of the
term “Interest Period” specified in Section 1.01.

 

2



--------------------------------------------------------------------------------

EXHIBIT D-1 and D-2

FORMS OF

OPINIONS OF COUNSEL FOR BORROWER AND EPD



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he is the
                                         of ENTERPRISE PRODUCTS OLPGP, INC. a
Delaware corporation, manager of ENTERPRISE PRODUCTS OPERATING LLC, a Texas
limited liability company (the “Borrower”), and that as such he is authorized to
execute this certificate on behalf of the Borrower. With reference to the
364-Day Revolving Credit Agreement dated as of June 19, 2013 (as restated,
amended, modified, supplemented and in effect from time to time, the
“Agreement”), among the Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, for the lenders (the “Lenders”), which are or become a
party thereto, and such Lenders, the undersigned represents and warrants as
follows (each capitalized term used herein having the same meaning given to it
in the Agreement unless otherwise specified);

(a) [There currently does not exist any Default under the Agreement.] [Attached
hereto is a schedule specifying the details of [a] certain Default[s] which
exist under the Agreement and the action taken or proposed to be taken with
respect thereto.]

(b) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Section 6.07 of the Agreement as of the end
of the [fiscal quarter][fiscal year] ending                     .

EXECUTED AND DELIVERED this      day of             , 20    .

 

ENTERPRISE PRODUCTS OPERATING LLC By:   Enterprise Products OLPGP, Inc.,   its
Manager By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

REVOLVING LOAN NOTE

(364-Day Revolving Credit Facility)

 

$                       , 201  

ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited liability company (the
“Borrower”), for value received, promises and agrees to pay to
                                         (the “Lender”), or order, at the
payment office of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, at 1525 W WT Harris Blvd., Charlotte, NC 28262, the principal sum of
                                         AND NO/100 DOLLARS ($        ), or such
lesser amount as shall equal the aggregate unpaid principal amount of the
Revolving Loans owed to the Lender under the Credit Agreement, as hereafter
defined, in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount as provided
in the Credit Agreement for such Revolving Loans, at such office, in like money
and funds, for the period commencing on the date of each such Revolving Loan
until such Revolving Loan shall be paid in full, at the rates per annum and on
the dates provided in the Credit Agreement.

This note evidences the Revolving Loans owed to the Lender under that certain
364-Day Revolving Credit Agreement dated as of June 19, 2013, by and among the
Borrower, Wells Fargo Bank, National Association, individually, as
Administrative Agent, and the other financial institutions parties thereto
(including the Lender) (such Credit Agreement, together with all amendments or
supplements thereto, being the “Credit Agreement”), and shall be governed by the
Credit Agreement. Capitalized terms used in this note and not defined in this
note, but which are defined in the Credit Agreement, have the respective
meanings herein as are assigned to them in the Credit Agreement.

The Lender is hereby authorized by the Borrower to endorse on Schedule A (or a
continuation thereof) attached to this note, the Type of each Revolving Loan
owed to the Lender, the amount and date of each payment or prepayment of
principal of each such Revolving Loan received by the Lender and the Interest
Periods and interest rates applicable to each Revolving Loan, provided that any
failure by the Lender to make any such endorsement shall not affect the
obligations of the Borrower under the Credit Agreement or under this note in
respect of such Revolving Loans.

This note may be held by the Lender for the account of its applicable lending
office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.

Except only for any notices which are specifically required by the Credit
Agreement, the Borrower/ and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of

 

1



--------------------------------------------------------------------------------

them. Each such person agrees that its liability on or with respect to this note
shall not be affected by any release of or change in any guaranty or security at
any time existing or by any failure to perfect or maintain perfection of any
lien against or security interest in any such security or the partial or
complete unenforceability of any guaranty or other surety obligation, in each
case in whole or in part, with or without notice and before or after maturity.

The Credit Agreement provides for the acceleration of the maturity of this note
upon the occurrence of certain events and for prepayment of Revolving Loans upon
the terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.

This note is issued pursuant to and is entitled to the benefits of the Credit
Agreement.

It is hereby understood and agreed that Enterprise Products OLPGP, Inc., the
Manager of the Borrower, shall have no personal liability, as Manager or
otherwise, for the payment of any amount owing or to be owing hereunder.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN
EFFECT.

 

ENTERPRISE PRODUCTS OPERATING LLC By:   Enterprise Products OLPGP, Inc.,   its
Manager By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

SCHEDULE A

TO

REVOLVING LOAN NOTE

This note evidences the Revolving Loans owed to the Lender under the Credit
Agreement, in the principal amount set forth below and the applicable Interest
Periods and rates for each such Revolving Loan, subject to the payments of
principal set forth below:

SCHEDULE

OF

REVOLVING LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

 

Date    Interest Period    Rate    Principal
Amount of
Revolving Loan    Amount of
Principal Paid or
Prepaid    Interest Paid    Balance of
Revolving Loans   

Notation Made

by

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                        

 

3



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

SWINGLINE LOAN NOTE

(364-Day Revolving Credit Facility)

 

$25,000,000.00    June 19, 2013

ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited liability company (the
“Borrower”), for value received, promises and agrees to pay to WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Swingline Lender under the Credit Agreement, as
hereafter defined (the “Swingline Lender”), or order, at the payment office of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, at 1525 W WT
Harris Blvd., Charlotte, NC 28262, the principal sum of TWENTY-FIVE MILLION AND
NO/100 DOLLARS ($25,000,000.00), or such lesser amount as shall equal the
aggregate unpaid principal amount of the Swingline Loans owed to the Swingline
Lender under the Credit Agreement, in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount as provided in the Credit Agreement for such Swingline Loans,
at such office, in like money and funds, for the period commencing on the date
of each such Swingline Loan until such Swingline Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.

This note evidences the Swingline Loans owed to the Swingline Lender under that
certain 364-Day Revolving Credit Agreement dated as of June 19, 2013, by and
among the Borrower, Wells Fargo Bank, National Association, individually, as
Administrative Agent and Swingline Lender, and the other financial institutions
parties thereto (such Credit Agreement, together with all amendments or
supplements thereto, being the “Credit Agreement”), and shall be governed by the
Credit Agreement. Capitalized terms used in this note and not defined in this
note, but which are defined in the Credit Agreement, have the respective
meanings herein as are assigned to them in the Credit Agreement.

The Swingline Lender is hereby authorized by the Borrower to endorse on Schedule
A (or a continuation thereof) attached to this note, the amount and date of each
payment or prepayment of principal of each such Swingline Loan received by the
Swingline Lender, provided that any failure by the Swingline Lender to make any
such endorsement shall not affect the obligations of the Borrower under the
Credit Agreement or under this note in respect of such Swingline Loans.

This note may be held by the Swingline Lender for the account of its applicable
lending office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Swingline Lender to another lending
office of the Swingline Lender from time to time as the Swingline Lender may
determine.

Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of

 

1



--------------------------------------------------------------------------------

them. Each such person agrees that its liability on or with respect to this note
shall not be affected by any release of or change in any guaranty or security at
any time existing or by any failure to perfect or maintain perfection of any
lien against or security interest in any such security or the partial or
complete unenforceability of any guaranty or other surety obligation, in each
case in whole or in part, with or without notice and before or after maturity.

The Credit Agreement provides for the acceleration of the maturity of this note
upon the occurrence of certain events and for prepayment of Swingline Loans upon
the terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.

This note is issued pursuant to and is entitled to the benefits of the Credit
Agreement.

It is hereby understood and agreed that Enterprise Products OLPGP, Inc., the
Manager of the Borrower, shall have no personal liability, as Manager or
otherwise, for the payment of any amount owing or to be owing hereunder.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN
EFFECT.

 

ENTERPRISE PRODUCTS OPERATING LLC By:   Enterprise Products OLPGP, Inc.,   its
Manager By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

SCHEDULE A

TO

SWINGLINE LOAN NOTE

This note evidences the Swingline Loans owed to the Lender under the Credit
Agreement, in the principal amount set forth below, subject to the payments of
principal set forth below:

SCHEDULE

OF

SWINGLINE LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

 

Date   

Principal

Amount of

Swingline

Loan

  

Amount of

Principal

Paid or

Prepaid

  

Interest

Paid

  

Balance of

Swingline

Loans

  

Notation

Made

by

                                                                                
                                                                                
                                                                                
                                                                                
     

 

3